






Exhibit 10.2


Execution Version

--------------------------------------------------------------------------------







RECEIVABLES PURCHASE AGREEMENT


DATED AS OF OCTOBER 11, 2013


AMONG


SUPERIOR COMMERCE LLC, AS SELLER,


SCP DISTRIBUTORS LLC, AS THE SERVICER,


THE PURCHASERS FROM TIME TO TIME PARTY HERETO,




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS THE VICTORY GROUP
CO-AGENT


AND


WELLS FARGO BANK, NATIONAL ASSOCIATION, AS THE WELLS GROUP CO-AGENT AND AS
ADMINISTRATIVE AGENT


 






--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
PAGE


ARTICLE I. PURCHASE ARRANGEMENTS
2


 
Section 1.1.
 
Purchase Facility
2


 
Section 1.2.
 
Increases
2


 
Section 1.3.
 
Reductions
3


 
Section 1.4.
 
Payment Requirements
3


 
Section 1.5.
 
Deemed Collections
4


 
Section 1.6.
 
Conduit Purchaser Funding
4


 
Section 1.7.
 
Committed Purchaser Funding
4


 
Section 1.8.
 
Suspension of the BTMU LIBO Rate or LMIR
5


ARTICLE II. PAYMENTS AND COLLECTIONS
5


 
Section 2.1.
 
Collections during the Revolving Period
5


 
Section 2.2.
 
Collections After the Facility Termination Date
6


 
Section 2.3.
 
Order of Application of Collections on Settlement Dates
6


 
Section 2.4.
 
Payment Rescission
7


 
Section 2.5.
 
Clean-up Option
7


ARTICLE III. REPRESENTATIONS AND WARRANTIES
7


 
Section 3.1.
 
Representations and Warranties of Seller
7


 
Section 3.2.
 
Representations and Warranties of the Servicer
12


 
Section 3.3.
 
Committed Purchaser Representations and Warranties
16


ARTICLE IV. CONDITIONS OF PURCHASES
17


 
Section 4.1.
 
Conditions Precedent to Initial Purchase
17


 
Section 4.2.
 
Conditions Precedent to All Purchases
17


ARTICLE V. COVENANTS
17


 
Section 5.1.
 
Affirmative Covenants of Seller Parties
17


 
Section 5.2.
 
Negative Covenants of Seller Parties
25


ARTICLE VI. ADMINISTRATION AND COLLECTION
27


 
Section 6.1.
 
Designation of the Servicer.
27


 
Section 6.2.
 
Duties of the Servicer.
28


 
Section 6.3.
 
Lock-Box Accounts and Collection Accounts
30


 
Section 6.4.
 
Notices of Exclusive Control; P.O. Box Agreements
31


 
Section 6.5.
 
Responsibilities under Contracts
31


 
Section 6.6.
 
Reports
31


 
Section 6.7.
 
Servicing Fees
31


ARTICLE VII. AMORTIZATION EVENTS
32


 
Section 7.1.
 
Amortization Events
32


 
Section 7.2.
 
Remedies
35


ARTICLE VIII. INDEMNIFICATION
36


 
Section 8.1.
 
Indemnities by Seller
36


 
Section 8.2.
 
Indemnities by the Servicer
39


 
Section 8.3.
 
Increased Cost and Reduced Return
41


 
Section 8.4.
 
Other Costs and Expenses
41







--------------------------------------------------------------------------------




ARTICLE IX. THE AGENTS
42


 
Section 9.1.
 
Appointment.
42


 
Section 9.2.
 
Delegation of Duties
43


 
Section 9.3.
 
Exculpatory Provisions
43


 
Section 9.4.
 
Reliance by the Agents and the Purchasers.
43


 
Section 9.5.
 
Notice of Amortization Events
44


 
Section 9.6.
 
Non-Reliance on the Agents and Other Purchasers
44


 
Section 9.7.
 
Indemnification of Agent
44


 
Section 9.8.
 
Agents in their Individual Capacity
45


 
Section 9.9.
 
Successor Administrative Agent
45


 
Section 9.10.
 
UCC Filings
45


ARTICLE X. ASSIGNMENTS; PARTICIPATIONS
46


 
Section 10.1.
 
Assignments; Pledge to Federal Reserve
46


 
Section 10.2.
 
Participations
47


 
Section 10.3.
 
Replacement of Purchaser
47


ARTICLE XI. GRANT OF SECURITY INTEREST
48


 
Section 11.1.
 
Grant of Security Interest
48


ARTICLE XII. MISCELLANEOUS
48


 
Section 12.1.
 
Waivers and Amendments.
48


 
Section 12.2.
 
Notices
49


 
Section 12.3.
 
Ratable Payments
49


 
Section 12.4.
 
Protection of Ownership and Security Interests.
50


 
Section 12.5.
 
Confidentiality
50


 
Section 12.6.
 
Limitation on Recourse
51


 
Section 12.7.
 
CHOICE OF LAW
52


 
Section 12.8.
 
CONSENT TO JURISDICTION
52


 
Section 12.9.
 
WAIVER OF JURY TRIAL
53


 
Section 12.10.
 
Integration; Binding Effect; Survival of Terms
53


 
Section 12.11.
 
Counterparts; Severability; Section References
53


 
Section 12.12.
 
PATRIOT Act
54






ii



--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
Exhibit I        Definitions





iii



--------------------------------------------------------------------------------




RECEIVABLES PURCHASE AGREEMENT
THIS RECEIVABLES PURCHASE AGREEMENT dated as of October 11, 2013, is among:
(a)    Superior Commerce LLC, a Delaware limited liability company (“Seller”),
(b)    SCP Distributors LLC, a Delaware limited liability company
(“Distributors”), as initial Servicer,
(c)    Wells Fargo Bank, National Association, individually (“Wells” or a
“Committed Purchaser”) and as agent for the Wells Group (in such capacity, the
“Wells Group Co-Agent”),
(d)    Victory Receivables Corporation, a Delaware corporation (“Victory” or a
“Conduit Purchaser”),
(e)    The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, individually
(“BTMU” or a “Committed Purchaser”) and as agent for the Victory Group (in such
capacity, the “Victory Group Co-Agent”); and
(e)    Wells Fargo Bank, National Association, in its capacity as administrative
agent for the Purchasers (in such capacity, together with its successors and
assigns, the “Administrative Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
Seller desires to transfer and assign Receivable Interests to the Purchaser
Groups from time to time.
On the terms and subject to the conditions set forth herein, each of the
Purchaser Groups severally agrees to purchase its Percentage of each of the
Receivable Interests from time to time.
Wells Fargo Bank, National Association has been requested and is willing to act
as Administrative Agent on behalf of the Purchaser Groups in accordance with the
terms hereof.

1

--------------------------------------------------------------------------------




ARTICLE I.
PURCHASE ARRANGEMENTS
Section 1.1.    Purchase Facility.
(a)    On the terms and subject to the conditions set forth in this Agreement,
including, without limitation, the conditions set forth in Article IV:
(i) From time to time prior to the Facility Termination Date, Seller may sell
Receivable Interests to the Purchaser Groups by delivering to the Co-Agents not
later than 1:00 p.m. (New York City time) on the Business Day prior to the
proposed Purchase Date an irrevocable written notice in the form set forth as
Exhibit II-A hereto (a “Purchase Notice”) in accordance with Section 1.2; and
(ii) Upon receipt of a Purchase Notice: (A) Wells, severally and not jointly,
agrees to purchase the Wells Group’s Percentage of the Receivable Interest
described in such Purchase Notice, and (B) each Conduit Purchaser may purchase
its Purchaser Group’s Percentage of the Receivable Interest described in such
Purchase Notice, and in the event such Conduit Purchaser elects not to make such
purchase, the Committed Purchaser in its Purchaser Group, severally and not
jointly, agrees to purchase such Purchaser Group’s Percentage of the Receivable
Interest described in such Purchase Notice;
provided that (1) at no time may the aggregate Capital of any Purchaser at any
one time outstanding exceed the lesser of (x) the amount of such Purchaser’s
Commitment hereunder, and (y) such Purchaser’s Percentage of the Investment
Base, (2) in no event shall the Aggregate Capital outstanding hereunder exceed
the lesser of (x) the Facility Limit, and (y) the Investment Base, and (3) in no
event may the aggregate Receivable Interests exceed 100%. Each Committed
Purchaser’s several Commitment shall automatically terminate on the Facility
Termination Date. Nothing herein shall be deemed to constitute a commitment of
any Conduit Purchaser to issue Commercial Paper.
(b)    Seller may, upon at least five (5) Business Days’ irrevocable notice to
the Co-Agents, terminate in whole or permanently reduce in part, ratably amongst
the Purchaser Groups in accordance with their respective Percentages, the unused
portion of the Facility Limit; provided that each partial reduction of the
Facility Limit shall be in an aggregate amount equal to $1,000,000 per Purchaser
Group.
Section 1.2.    Increases. If, on any Business Day prior to the Facility
Termination Date, there is Investment Availability, Seller may request an
Incremental Purchase in accordance with this Section 1.2. Seller shall provide
the Co-Agents with a Purchase Notice by 1:00 p.m. (New York City time) on the
Business Day prior to each such Incremental Purchase. Each Purchase Notice shall
be subject to Section 4.2 hereof and shall (a) be prepared in accordance with
the most recent Settlement Report, (b) be irrevocable, and (c) specify the
requested Purchase Price (which shall be at least $1,000,000 per Purchaser
Group) and the Purchase Date (which shall be a Business Day). Upon receipt of a
Purchase Notice, the Co-Agent for each Purchaser Group which includes a Conduit
Purchaser shall determine whether such Conduit Purchaser will fund such
Purchaser Group’s Percentage of the requested Incremental Purchase through the
issuance of Commercial Paper or whether the Committed Purchaser

2



--------------------------------------------------------------------------------




in its Purchaser Group will fund instead. On the date of each Incremental
Purchase, upon satisfaction of the applicable conditions precedent set forth in
Article IV, the applicable Purchaser in each Purchaser Group shall initiate a
wire transfer to the Facility Account, in immediately available funds, no later
than 2:00 p.m. (New York City time), in an amount equal to its Purchaser Group’s
Percentage of the Purchase Price of the Receivable Interest then being
purchased. Seller agrees that funds wired to the Facility Account in accordance
with this Section shall constitute value given to Seller.
Section 1.3.    Reductions.
(a)    Seller shall ensure that the Receivable Interests at no time exceed 100%
in the aggregate. If the aggregate Receivable Interests exceed 100% or the
Aggregate Capital exceeds the Facility Limit, within two (2) Business Days
thereafter, Seller shall pay to each of the Co-Agents, for distribution to the
applicable Purchaser(s) in its Purchaser Group, such Purchaser Group’s
Percentage of an amount to be applied to reduce the Aggregate Capital, such that
after giving effect to such payment, the aggregate of the Receivable Interests
equals or is less than 100% and the Aggregate Capital is less than or equal to
the Facility Limit.
(b)    If, on any Business Day, the Aggregate Capital exceeds the Facility
Limit, or Seller desires to make a voluntary reduction of the Aggregate Capital
outstanding, Seller shall provide the Co-Agents with two (2) Business Days’
irrevocable prior written notice in the form of Exhibit II-B hereto (a
“Reduction Notice”) of a proposed reduction of Aggregate Capital. Such Reduction
Notice shall (a) be prepared in accordance with the most recent Settlement
Report, and (b) designate (i) the Business Day (the “Proposed Reduction Date”)
upon which any such reduction of Aggregate Capital shall occur, (ii) the amount
of Aggregate Capital to be reduced (the “Aggregate Reduction”), and (iii) each
Purchaser Group’s Percentage of such Aggregate Reduction which shall be not less
than $1,000,000 per Purchaser Group. Seller shall pay to each Co-Agent its
Purchaser Group’s Percentage of each Aggregate Reduction, which shall be
distributed by such Co-Agent ratably to the Purchasers in its Purchaser Group in
accordance with the amount of Capital owing to each of them. Only one (1)
Reduction Notice shall be outstanding at any time.
Section 1.4.    Payment Requirements. Each Seller Party shall initiate a wire
transfer of amounts to be paid or deposited by it pursuant to any provision of
this Agreement no later than 1:00 p.m. (New York City time) on the day when due
in immediately available funds. If such amounts are payable to the
Administrative Agent, the Wells Group Co-Agent or Wells, they shall be paid to
the Administrative Agent’s Account for prompt distribution to the appropriate
party or parties. If such amounts are payable to the Victory Group Co-Agent,
BTMU or Victory, they shall be paid to the Victory Group Co-Agent’s Account for
prompt distribution to the appropriate party or parties; provided, however, that
from and after the Dominion Date, all amounts that would otherwise be payable to
the Victory Group Co-Agent’s Account shall instead first be paid to the
Administrative Agent’s Account for distribution to the Co-Agents. All
computations of CP Costs, Yield and per annum Fees under the Transaction
Documents shall be made on the basis of a year consisting of three hundred sixty
(360) days for the actual number of days elapsed. If any amount hereunder shall
be payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.



3



--------------------------------------------------------------------------------






Section 1.5.    Deemed Collections. Upon the occurrence of any Dilution, Seller
shall be deemed to have received a Deemed Collection in the amount specified in
the definition of “Deemed Collection,” and such Deemed Collection shall be
immediately applied to reduce the Net Pool Balance. To the extent the effect of
such Deemed Collection on the Net Pool Balance is to cause an Investment Excess,
Seller shall deliver to the Servicer immediately available funds in an amount
equal to the lesser of (a) the sum of all Deemed Collections deemed received by
Seller and (b) an amount necessary to eliminate such Investment Excess, and in
each case, the Servicer shall remit the same pursuant to Article II.
Section 1.6.    Conduit Purchaser Funding.     Seller shall pay CP Costs with
respect to the Capital of all Receivable Interests funded by a Conduit Purchaser
through the issuance of Commercial Paper. Not later than the 5th Business Day of
each month, each applicable Co-Agent on behalf of the Conduit Purchaser(s) in
its Purchaser Group shall calculate the aggregate amount of CP Costs applicable
to such Conduit Purchaser’s Capital for the Calculation Period then most
recently ended (including unpaid CP Costs, if any, due and payable on a prior
Monthly Payment Date that remain unpaid) and shall notify Seller (and, from and
after the Dominion Date, the Administrative Agent) of such aggregate amount. On
each Monthly Payment Date, Seller shall pay to each such Co-Agent (for the
benefit of the Conduit Purchaser(s) in its Purchaser Group) the aggregate amount
of such accrued and unpaid CP Costs. Seller will have the right to replace any
Purchaser Group which includes a Conduit Purchaser or reduce the Commitment of
the Committed Purchaser in any such Purchaser Group if the applicable Conduit
Purchaser’s CP Costs and Usage Fees for any three consecutive Calculation
Periods are greater than Yield accrued on a comparable amount of Capital at LMIR
during such three consecutive Calculation Periods by more than 25 basis points.
Section 1.7.    Committed Purchaser Funding.
(a)    In the event that BTMU purchases its Purchaser Group’s Percentage of any
Receivable Interest pursuant to Section 1.1(a)(ii)(B) or purchases all or any
portion of its Conduit Purchaser’s investment in the Receivable Interest
pursuant to its Liquidity Agreement, BTMU shall allocate its Capital to one or
more Interest Periods selected in consultation with Seller.

4



--------------------------------------------------------------------------------




(b)    The outstanding Capital of each investment in the Receivable Interests
that was not funded through the issuance of Commercial Paper (including, without
limitation, each investment of a Conduit Purchaser that is put to its liquidity
provider(s) under its Liquidity Agreement) shall accrue Yield for each day at a
rate per annum equal to (i) in the case of Wells, LMIR (or, if LMIR is
unavailable or has been suspended pursuant to Section 1.8, at the Alternate Base
Rate), and (ii) in the case of BTMU, for each Interest Period, the Adjusted BTMU
LIBO Rate for such Interest Period for the portion of BTMU’s Capital that is
allocated thereto (or, if the BTMU LIBO Rate is unavailable or has been
suspended pursuant to Section 1.8, at the Alternate Base Rate).
(c)    Not later than the 5th Business Day of each month, each Co-Agent shall
calculate the aggregate amount of Yield (if any) payable to the members of its
Purchaser Group for the Calculation Period then most recently ended (including
unpaid Yield, if any, due and payable on a prior Monthly Payment Date) and shall
notify Seller (and, from and after the Dominion Date, the Administrative Agent)
of such aggregate amount.
(d)    On each Monthly Payment Date, Seller shall pay to each such Co-Agent (for
the benefit of the applicable Purchaser(s) in its Purchaser Group) the aggregate
amount of such accrued and unpaid Yield.
Section 1.8.    Suspension of the BTMU LIBO Rate or LMIR. If any Committed
Purchaser (or its Co-Agent) notifies Seller and the Administrative Agent that it
has determined that funding an investment in any Receivable Interest at a rate
based on the BTMU LIBO Rate or LMIR would violate any applicable law, rule,
regulation, or directive of any Governmental Authority, whether or not having
the force of law, or that (i) deposits of a type and maturity appropriate to
match-fund its Receivable Interest at a rate based on the BTMU LIBO Rate or LMIR
are not available or (ii) the BTMU LIBO Rate or LMIR does not accurately reflect
the cost of acquiring or maintaining an investment in any Receivable Interest at
a rate based on the BTMU LIBO Rate or LMIR, then the applicable Co-Agent shall
suspend the availability of the BTMU LIBO Rate or LMIR, as applicable, from such
Committed Purchaser and require Seller to select the Alternate Base Rate for
such Purchaser’s portion of any Receivable Interest accruing Yield at such rate.
ARTICLE II.
PAYMENTS AND COLLECTIONS
Section 2.1.    Collections during the Revolving Period. During the Revolving
Period, any Collections and/or Deemed Collections received by the Servicer (or
from and after the Dominion Date, by the Administrative Agent) shall be held in
trust for the payment of any accrued and unpaid Aggregate Unpaids or for a
Reinvestment as provided in this Section 2.1 (provided that Aggregate Capital
shall not be payable during the Revolving Period except to the extent provided
in Section 1.3 and Section 1.5, and Collections and/or Deemed Collections shall
not be required to be segregated prior to the Dominion Date but instead shall be
permitted to be used by the Servicer and its Affiliates in accordance with
Section 6.2(c)). On each day during the Revolving Period that is not a
Settlement Date, subject to Section 1.4, the last sentence of this Section 2.1
and Section 4.2, Collections that are not required to be segregated pursuant to
Section 6.2(c) shall first be applied to making additional Purchases of
undivided interests in the Receivables and the associated Related Security, such
that after giving effect thereto, the outstanding Aggregate Capital is equal to
the Aggregate Capital outstanding immediately prior to receipt of such
Collections and the Receivable Interest does not exceed 100% (each such
Purchase, a “Reinvestment”). Each Reinvestment will be presumed to be made
ratably amongst all Purchaser Groups in accordance with their respective
Percentages. On each Settlement Date, the Servicer shall deliver to

5



--------------------------------------------------------------------------------




each of the Co-Agents its Purchaser Group’s Percentage of all Collections
received (or deemed received) during the related Calculation Period (after
deducting therefrom its Servicing Fee) equal to the amounts due and owing
pursuant to clauses first through fourth of Section 2.3 for application in
accordance therewith (the “Required Amounts”). If on any Settlement Date during
the Revolving Period there are insufficient Collections to pay all Required
Amounts that are then due and owing under Section 2.3, the next available
Collections shall be applied to such payments in accordance with Section 2.3,
and no Reinvestment shall be permitted hereunder until such amounts payable have
been paid in full.
Section 2.2.    Collections After the Facility Termination Date. On each day
during the Liquidation Period, except to the extent paid directly to the
Administrative Agent by any Collection Bank or Lock-Box Bank pursuant to a
Notice of Exclusive Control, all Collections shall be held in trust by the
Servicer, for the benefit of the Agents and the Purchasers, until the next
Settlement Date in a Collection Account or other segregated account, in each of
the foregoing cases, which is subject to a first priority perfected Security
Interest in favor of the Administrative Agent. Except to the extent paid
directly to the Administrative Agent by any Lock-Box Bank or Collection Bank
pursuant to a Notice of Exclusive Control, the Servicer shall deliver to the
Administrative Agent for distribution to the Co-Agents on behalf of their
respective Purchaser Groups all Collections held by the Servicer on each
Settlement Date during the Liquidation Period (after deducting therefrom its
Servicing Fee) for application pursuant to Section 2.3.
Section 2.3.    Order of Application of Collections on Settlement Dates. Upon
receipt by the Co-Agents (or, following the earlier to occur of the Dominion
Date or the Liquidation Period, the Administrative Agent), on any Settlement
Date of Collections, the Co-Agent or the Administrative Agent, as applicable,
shall distribute them for application in the following order of priority:
first, if such day is a Monthly Payment Date, to the Purchasers, pro rata, in
payment of any accrued and unpaid Yield, CP Costs and Usage Fees then due and
owing on account of their investments in the Receivable Interests, including any
previously accrued Yield, CP Costs or Usage Fees that were not paid on the
applicable prior Monthly Payment Date;
second, if such day is a Monthly Payment Date, to the Purchasers, pro rata, in
payment of any Unused Fees and Default Fees accrued during the Calculation
Period (or portion thereof) then most recently ended, plus any previously
accrued Unused Fees and Default Fees not paid on a prior Monthly Payment Date;
third, if such day is a Capital Settlement Date, to the Purchasers, pro rata, in
reduction of their Capital, (i) during the Revolving Period, solely to the
extent such reduction is required under Section 1.3 or Section 1.5, and (ii)
during the Liquidation Period, until the Aggregate Capital is reduced to $0;

6



--------------------------------------------------------------------------------




fourth, if such day is a Monthly Payment Date, to pay all Broken Funding Costs
and other accrued and unpaid amounts owing to any of the Purchasers, the Agents
or the Indemnified Parties hereunder, pro rata and pari passu among all such
amounts; and
fifth, (i) during the Revolving Period, to Seller, free and clear of any
interest of the Agents and the Purchasers or (ii) during or after the
Liquidation Period, if the Aggregate Unpaids have been reduced to zero, to
Seller, free and clear of any interest of the Agents and the Purchasers.
Section 2.4.    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to each
of the Co-Agents, for the account of the applicable Purchaser in its Purchaser
Group, such Purchaser Group’s respective Percentage thereof together with the
Default Fee thereon from the date of any such rescission, return or refunding.
Section 2.5.    Clean-up Option. At any time while the Aggregate Capital
outstanding is less than 10% of the Facility Limit, Seller shall have the right
(after providing at least five (5) Business Days’ prior written notice to the
Co-Agents) to purchase all, but not less than all, of the Receivable Interests.
The purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds. Such purchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any of the Agents or Purchasers except
for a representation and warranty that the conveyance to Servicer is being made
free and clear of any Adverse Claim created by such Agent or Purchaser, as the
case may be. On the date of repurchase of the Receivable Interests pursuant to
this Section, the Commitments of the Committed Purchasers shall automatically
terminate.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
Section 3.1.    Representations and Warranties of Seller. Seller hereby
represents and warrants to the Agents and the Purchasers as of the date hereof
and as of the date of each Incremental Purchase and Reinvestment that:
(a)    Existence and Power. Seller is duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller is duly qualified
to do business and is in good standing as a foreign limited liability company,
and has and holds all limited liability company power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

7



--------------------------------------------------------------------------------




(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Seller of this Agreement and each other Transaction
Document to which Seller is a party, the performance of its obligations
hereunder and thereunder and Seller’s use of the proceeds of the Purchases made
hereunder, are within its limited liability company powers and authority and
have been duly authorized by all necessary limited liability company action on
its part. This Agreement and each other Transaction Document to which Seller is
a party has been duly executed and delivered by Seller.
(c)    No Conflict. The execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any material agreement, contract or instrument to
which it is a party or by which it or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on assets of Seller (except as created hereunder) except, in any case,
where such contravention or violation could not reasonably be expected to have a
Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.
(e)    Actions, Suits. Except as disclosed in Performance Guarantor’s reports on
SEC Form 10-K or 10-Q which have been previously delivered to Administrative
Agent, (i) there are no actions, suits or proceedings pending, or to the best of
Seller’s knowledge, threatened, against or affecting Seller, or any of its
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect, and (ii) Seller is not
in default with respect to any order of any court, arbitrator or governmental
body.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which Seller is a party constitute the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

8



--------------------------------------------------------------------------------




(g)    Accuracy of Information. All information (other than projections but
including, without limitation, Weekly Reports and Monthly Reports) heretofore
furnished by Seller or by any Authorized Officer of an Originator to the
Administrative Agent or any of the Purchasers for purposes of or in connection
with this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by Seller or any such Authorized Officer to the Administrative Agent or any of
the Purchasers will be, true and accurate in all material respects on the date
such information is stated or certified and does not and, when taken as a whole,
will not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading.
(h)    Use of Proceeds. Seller will not use the proceeds of any Purchase
hereunder (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
(i)    Good Title. Immediately prior to or contemporaneously with each Purchase
hereunder, Seller shall be the legal and beneficial owner of the Receivables and
Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s Security Interest in each Receivable, its Collections and the Related
Security.
(j)    Perfection.
(i)    This Agreement is effective to, and shall, upon each Purchase hereunder,
transfer to the Administrative Agent for the benefit of the relevant Purchaser
or Purchasers (and the Administrative Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid undivided percentage ownership
interest in each Receivable existing or hereafter arising and in all other
Collateral, free and clear of any Adverse Claim, except as created by the
Transactions Documents.
(ii)    Assuming the filing of the financing statements approved by Seller on
the date hereof (which will be filed by the Administrative Agent or its
representatives), this Agreement, together with the filing of such financing
statements, is effective to, and shall, upon each Purchase hereunder, transfer
to the Administrative Agent for the benefit of the relevant Purchaser or
Purchasers (and the Administrative Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid and perfected first priority
Security Interest in each Receivable existing or hereafter arising and in all
other Collateral, free and clear of any Adverse Claim, except as created by the
Transactions Documents. In accordance with the preceding sentence, the
Administrative Agent confirms that it or its representatives have duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (on behalf of the Purchasers) Security Interest in the
Collateral.

9



--------------------------------------------------------------------------------




(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Administrative Agent and the Purchasers have been
notified in accordance with Section 5.2(a) in jurisdictions where all action
required by Section 12.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.
(l)    Collections. The conditions and requirements set forth in Section 5.1(j)
and Section 6.2 have at all times been satisfied and duly performed. Exhibit IV
hereto (as updated from time to time by written notice from the Servicer to the
Administrative Agent), sets forth:
(i) The names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts,
(ii) The addresses of all Lock-Boxes, the numbers of all associated Lock-Box
Accounts and the name and address of each Lock-Box Bank, and
(iii) The address of each Post Office Box.
Seller has not granted any Person, other than the Servicer and the
Administrative Agent) access to or control of any Post Office Box, Lock-Box,
Lock-Box Account or Collection Account, or the right to take dominion and
control of any such Post Office Box, Lock-Box, Lock-Box Account or Collection
Account at a future time or upon the occurrence of a future event. To the extent
that funds other than Collections of Receivables are deposited into any
Collection Account or Lock-Box Account, Seller or the Servicer can promptly
trace and identify which funds constitute Collections of the Receivables.
(m)    Material Adverse Effect. Since June 30, 2013, no event has occurred that
would have a Material Adverse Effect.
(n)    Names. Except as stated on Exhibit XI as amended from time to time upon
written notice to the Administrative Agent provided all necessary UCC financing
statements and financing statement amendments are delivered to the
Administrative Agent in connection with such amendments, in the past five (5)
years, Seller has not used any legal names, trade names or assumed names other
than the name in which it has executed this Agreement.
(o)    Ownership of Seller. SCP Distributors owns, directly, 100% of the issued
and outstanding Capital Stock of all classes of Seller, free and clear of any
Adverse Claim (other than Adverse Claims granted in connection with the Senior
Credit Agreement, as such agreement may be amended or refinanced from time to
time). Such Capital Stock are validly issued and there are no options, warrants
or other rights to acquire Capital Stock of Seller.

10



--------------------------------------------------------------------------------




(p)    Not an Investment Company. Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.
(q)    Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except, in each case, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any change to such Credit
and Collection Policy, except any material change as to which the Co-Agents have
been notified in accordance with Section 5.2(c).
(s)    Payments to Applicable Originators. With respect to each Receivable,
Seller has given reasonably equivalent value to the applicable Originator in
consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by any Originator of any Receivable under the Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
(t)    Enforceability of Contracts. Each Contract with respect to each Eligible
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the Eligible
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u)    Eligible Receivables. Each Receivable included in the Net Pool Balance on
a Settlement Report as an Eligible Receivable was an Eligible Receivable as of
the last day of the period covered by such Settlement Report.
(v)    No Investment Excess. Seller has determined that, immediately after
giving effect to each Purchase hereunder, no Investment Excess exists.
(w)    Financial Information. All balance sheets, all statements of income and
of cash flow and all other financial information of Seller (other than
projections) furnished to any of the Agents or Purchasers and described in
Section 5.1 have been and will be prepared in accordance with GAAP consistently
applied, and do or will present fairly the consolidated financial condition of
Seller covered thereby as at the dates thereof and the results of its operations
for the periods then ended; provided that unaudited financial statements of
Seller have been prepared without footnotes, without reliance on any physical
inventory and are subject to year-end adjustments.

11



--------------------------------------------------------------------------------




(x)    OFAC. Seller is not a Person (i) whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) who engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such person in
any manner violative of Section 2, or (iii) on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.
(y)    Patriot Act. Seller is in compliance, in all material respects, with the
USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”). No part of the proceeds of the Purchases will be used in violation
of any applicable law or regulation, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
Section 3.2.    Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants to the Administrative Agent and the Purchasers as
of the date hereof and as of each Purchase Date that:
(a)    Existence and Power. The Servicer is duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Servicer is duly
qualified to do business and is in good standing as a foreign limited liability
company, and has and holds all limited liability company power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by the Servicer of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder, are within its limited liability company powers and
authority and have been duly authorized by all necessary limited liability
company action on its part. This Agreement and each other Transaction Document
to which the Servicer is a party has been duly executed and delivered by the
Servicer.
(c)    No Conflict. The execution and delivery by the Servicer of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any material agreement, contract or instrument to
which it is a party or by which it or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on assets of the Servicer (except as created hereunder) except, in any
case, where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

12



--------------------------------------------------------------------------------




(d)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by the Servicer of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e)    Actions, Suits. On the date hereof, except as disclosed in Performance
Guarantor’s reports on SEC Form 10-K or 10-Q which have been previously
delivered to the Co-Agents, and on any other day (i) there are no actions, suits
or proceedings pending, or to the best of the Servicer’s knowledge, threatened,
against or affecting the Servicer, or any of its properties, in or before any
court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) the Servicer is not in default with respect to
any order of any court, arbitrator or governmental body that could reasonably be
expected to have a Material Adverse Effect.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which the Servicer is a party constitute the legal, valid and binding
obligations of the Servicer enforceable against the Servicer in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information (other than projections)
heretofore furnished by the Servicer or by any Authorized Officer of an
Originator to the Administrative Agent or any of the Purchasers for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Servicer or any such Authorized Officer to the
Administrative Agent or any of the Purchasers will be, true and accurate in all
material respects on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
(h)    Collections. The conditions and requirements set forth in Section 5.1(j)
and Section 6.2 have at all times been satisfied and duly performed. Exhibit IV
hereto (as updated from time to time by written notice from the Servicer to the
Administrative Agent), sets forth:
(i) The names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts,

13



--------------------------------------------------------------------------------




(ii) The addresses of all Lock-Boxes, the numbers of all associated Lock-Box
Accounts and the name and address of each Lock-Box Bank, and
(iii) The address of each Post Office Box.
The Servicer has not granted any Person, other than the Administrative Agent
access to or control of any Post Office Box, Lock-Box, Lock-Box Account or
Collection Account, or the right to take dominion and control of any such Post
Office Box, Lock-Box, Lock-Box Account or Collection Account at a future time or
upon the occurrence of a future event. To the extent that funds other than
Collections of Receivables are deposited into any Collection Account or Lock-Box
Account, the Servicer can promptly trace and identify which funds constitute
Collections of the Receivables.
(i)    Material Adverse Effect. Since June 30, 2013, no event has occurred that
would have a Material Adverse Effect.
(j)    Not an Investment Company. The Servicer is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(k)    Compliance with Law. The Servicer has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
(l)    Compliance with Credit and Collection Policy. The Servicer has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy prohibited by Section 5.2(c).
(m)    OFAC . Neither the Servicer nor any Originator nor any Subsidiary of any
Originator is a Person (i) whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii)
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2, or (iii) on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.
(n)    Patriot Act . Each of the Servicer, the Originators and their respective
Subsidiaries is in compliance, in all material respects, with the Act. No part
of the proceeds of the Receivables will be used in violation of any applicable
law or regulation, directly or indirectly, by any of the foregoing for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

14



--------------------------------------------------------------------------------




(o)    ERISA.
(i) The Servicer and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the Internal Revenue Service to be so qualified, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code except for such plans that have not yet received determination
letters but for which the remedial amendment period for submitting a
determination letter has not yet expired. No liability has been incurred by the
Servicer or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(ii) As of the date of this Agreement, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Servicer or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;
(iii) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Servicer nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code;
(iv) No ERISA Termination Event has occurred or is reasonably expected to occur;
and
(v) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Servicer after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Servicer or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

15



--------------------------------------------------------------------------------




(p)    Financial Information. All balance sheets, all statements of income and
of cash flow and all other financial information of Performance Guarantor and
its Subsidiaries (other than projections) furnished to any of the Agents or
Purchasers and described in Section 5.1 have been and will be prepared in
accordance with GAAP consistently applied, and do or will present fairly the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended; provided
that unaudited financial statements of Performance Guarantor and its
Subsidiaries have been prepared without footnotes, without reliance on any
physical inventory and are subject to year-end adjustments. Any projections
furnished by Performance Guarantor or any of its Subsidiaries or by any
Authorized Officer of Performance Guarantor or any of its Subsidiaries to any of
the Agents or Purchasers for purposes of or in connection with this Agreement
were prepared in good faith based upon estimates and assumptions stated therein
which, at the time of preparation, were believed to be reasonable.
Section 3.3.    Committed Purchaser Representations and Warranties. Each
Committed Purchaser that is in a Purchaser Group which includes a Conduit
Purchaser hereby represents and warrants to its Co-Agent and such Conduit
Purchaser that:
(a)    Existence and Power. Such Committed Purchaser is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
(b)    No Conflict. The execution and delivery by such Committed Purchaser of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Committed
Purchaser.
(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Committed Purchaser
of this Agreement and the performance of its obligations hereunder.
(d)    Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

16



--------------------------------------------------------------------------------




ARTICLE IV.
CONDITIONS OF PURCHASES
Section 4.1.    Conditions Precedent to Initial Purchase. The initial Purchase
under this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such Purchase
those documents listed on Schedule B, and (b) the Agents and the Purchasers
shall have received all Fees and expenses required to be paid on such date
pursuant to the terms of this Agreement and the Fee Letters.
Section 4.2.    Conditions Precedent to All Purchases. Each Incremental Purchase
and each Reinvestment shall be subject to the further conditions precedent that
(a) the Servicer shall have delivered to the Administrative Agent and the
Purchasers on or prior to the date of such Purchase, in form satisfactory to the
Administrative Agent, all Settlement Reports as and when due under Section 6.6;
(b) the Facility Termination Date shall not have occurred, (c) the
Administrative Agent and the Purchasers shall have received such other
approvals, opinions or documents as it may reasonably request, it being
understood that no such opinions shall be requested unless there has been a
change in law or circumstance and (d) on the applicable Purchase Date, the
following statements shall be true (and acceptance of the proceeds of such
Purchase shall be deemed a representation and warranty by Seller that such
statements are then true):
(i)    the representations and warranties set forth in Article III are true and
correct in all material respects on and as of the Purchase Date of such Purchase
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall remain true and correct in all material
respects as of such earlier date;
(ii)    no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event or a Potential Amortization
Event; and
(iii)    no Investment Excess exists or will result from such Purchase.
ARTICLE V.
COVENANTS
Section 5.1.    Affirmative Covenants of Seller Parties. Until the date on which
the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

17



--------------------------------------------------------------------------------




(a)    Financial Reporting. Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Co-Agents:
(i)    Annual Reporting. As soon as available and in any event within ninety
(90) days after the end of each Fiscal Year (or, if earlier, on the date of any
required public filing thereof), (A) a copy of the consolidated balance sheet of
Performance Guarantor and its Subsidiaries, and the related consolidated
statements of income and cash flow of Performance Guarantor and its Subsidiaries
for such Fiscal Year, setting forth in comparative form the figures for the
immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by a “Big Four” accounting firm or other independent public
accountants reasonably acceptable to the Co-Agents, together with (B) unaudited
annual financial statements of Seller.
(ii)    Quarterly Reporting. As soon as available and in any event within
forty-five (45) days after the end of each of the first three fiscal quarters of
each Fiscal Year (or, if earlier, on the date of any required public filing
thereof), an unaudited consolidated balance sheet of Performance Guarantor and
its Subsidiaries as of the end of such fiscal quarter and consolidated
statements of income and cash flow of Performance Guarantor and its Subsidiaries
for such fiscal quarter and for the period commencing at the end of the previous
Fiscal Year and ending with the end of such fiscal quarter, and including (in
each case), in comparative form the figures for the corresponding fiscal quarter
in, and year to date portion of, the immediately preceding Fiscal Year,
certified as complete and correct by the chief financial or accounting
Authorized Officer of Performance Guarantor (subject to normal year-end audit
adjustments.
(iii)    Compliance Certificates. Together with the financial statements
required hereunder, (a) an Officer’s Compliance Certificate (as defined in the
Senior Credit Agreement and whether or not the same remains in effect) either
addressed to (or accompanied by a cover letter permitting reliance thereon by)
the Administrative Agent, the Co-Agents and the Purchasers, and (b) a compliance
certificate in substantially the form of Exhibit V signed by an Authorized
Officer of Servicer and dated the date of such annual financial statement or
such quarterly financial statement, as the case may be.
(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of Performance Guarantor, copies of all financial
statements, reports and proxy statements so furnished.
(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any reports on Form 8-K, 10-K or 10-Q which Performance
Guarantor or any of its Subsidiaries files with the SEC.

18



--------------------------------------------------------------------------------




(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Originator, any
Collection Bank or any Lock-Box Bank, copies of the same.
(vii)    Material Indebtedness, Projections and Notices. Promptly upon
furnishing thereof to the lenders or noteholders under any the Senior Credit
Agreement or any other agreement governing any Material Indebtedness of
Performance Guarantor or any of its Subsidiaries (or any agent or trustee for
the foregoing), copies of all projections, compliance certificates and default
notices required to be delivered pursuant to such agreements (in each case
without duplication of any of the items described above in this Section 5.1(a)).
(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables, the
financial condition, operations or business of such Seller Party, or the
aggregate principal amount of outstanding purchase money Indebtedness that is
subject to a priming lien in respect of each Originator’s inventory as the
Administrative Agent or any Purchaser may from time to time reasonably request
in order to protect the interests of the Administrative Agent and the Purchasers
under or as contemplated by this Agreement.
Reports and financial statements required to be delivered pursuant to
clauses (i), (ii), (iv) and (v) of this Section 5.1(a) shall be deemed to have
been delivered on the date when such reports, or reports containing such
financial statements, are posted on the SEC’s website at www.sec.gov,
Performance Guarantor’s website at www.poolcorp.com or on EDGAR Online. Seller
will promptly notify the Co-Agents in writing of such posting (which may be
provided by email).
(b)    Notices. Such Seller Party will notify the Co-Agents writing signed by an
Authorized Officer of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event.
(ii)    Judgment and Proceedings. The entry of any judgment or decree against
Seller if the aggregate amount of all judgments and decrees then outstanding
against Seller exceeds $15,324 after deducting (A) the amount with respect to
which Seller is insured and with respect to which the insurer has not disputed
coverage, and (B) the amount for which Seller is otherwise indemnified if the
terms of such indemnification are satisfactory to the Co-Agents.
(iii)    Material Adverse Effect. The occurrence of any other event or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect, including, without limitation, any event described in Section 8.5 of the
Senior Credit Agreement, whether or not the same remains in effect.

19



--------------------------------------------------------------------------------




(iv)    Defaults Under Other Agreements. Without duplication of any notice given
under Section 5.1(b)(iii), the occurrence of a default or an event of default
under any other financing arrangement relating to Material Indebtedness
(including a line of credit which would constitute Material Indebtedness if
fully funded) in aggregate principal amount pursuant to which any Seller Party
or Originator is a debtor or an obligor.
(v)    Termination Date. The occurrence of the “Termination Date” under the Sale
Agreement.
(vi)    Change of Independent Director. At least 10 days prior to any proposed
change of the sole (or, as applicable, the sole remaining) Independent Director
for any reason other than death, incapacity or resignation of the incumbent
director, notice of such proposed change together with a certificate of Seller
certifying that the proposed replacement director satisfies the criteria set
forth in the definition of “Independent Director” and requesting the
Administrative Agent’s written acknowledgement that in its reasonable judgment,
the designated replacement satisfies such criteria. As soon as reasonably
practicable but in any event within 10 days after any Seller Party receives
notice of the death, incapacity or resignation of the sole (or, as applicable,
the sole remaining) incumbent Independent Director, notice of the proposed
replacement director together with a certificate of Seller certifying that the
proposed replacement director satisfies the criteria set forth in the definition
of “Independent Director” and requesting the Administrative Agent’s written
acknowledgement that in its reasonable judgment, the designated replacement
satisfies such criteria.
(c)    Compliance with Laws and Preservation of Legal Existence. Such Seller
Party will comply with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction where its business is conducted,
except where the failure to so preserve and maintain or qualify could not
reasonably be expected to have a Material Adverse Effect.
(d)    Audits. Such Seller Party will furnish to the Agents from time to time
such information with respect to it and the Receivables as any of the Agents may
reasonably request. Such Seller Party will, from time to time during regular
business hours as requested by any of the Agents upon reasonable notice and at
the sole cost of such Seller Party, permit the Administrative Agent (accompanied
by any Co-Agent), or its respective agents or representatives (and shall cause
each Originator to permit the Administrative Agent (accompanied by any
Co-Agent), or its respective agents or representatives): (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Person during reasonable business hours for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Seller or the Servicer having knowledge of such matters
(each such visit, a “Review”); provided that, so long as no Amortization Event
has occurred and is continuing, the Administrative Agent will not request more
than two Reviews in any one Contract Year and anticipates that only one Review
will be required in each Contract Year.

20



--------------------------------------------------------------------------------




(e)    Keeping and Marking of Records and Books.
(i)    The Servicer will (and will cause each other Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give each of the Co-Agents
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
(ii)    The Servicer will (and will cause each other Originator to) (A) on or
prior to the date hereof, make a notation in the header section of its month-end
accounts receivable aging, acceptable to the Administrative Agent, describing
the Receivable Interests, and (B) upon the request of the Administrative Agent
following the occurrence and during the continuation of an Amortization Event,
deliver to the Administrative Agent all invoices included in the Contracts
(including, without limitation, all multiple originals of any such invoice)
relating to the Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. The Servicer
will (and will cause each other Originator to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
(g)    Performance and Enforcement of the Sale Agreement and the Performance
Undertaking. Seller will, and will require each of the Originators to, perform
each of their respective obligations and undertakings under and pursuant to the
Sale Agreement. Seller will purchase Receivables under the Sale Agreement in
strict compliance with the terms thereof and will vigorously enforce the rights
and remedies accorded to it as the buyer under the Sale Agreement. Seller will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the Administrative Agent and the Purchasers as assignees of
Seller) under the Sale Agreement and the Performance Undertaking as the
Administrative Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Sale Agreement.

21



--------------------------------------------------------------------------------




(h)    Ownership. Seller will (or will require each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections irrevocably in Seller, free and clear of
any Adverse Claims other than Adverse Claims in favor of the Administrative
Agent, for the benefit of the Purchasers, and (ii) establish and maintain, in
favor of the Administrative Agent, for the benefit of the Purchasers, a valid
and perfected first priority Security Interest in the Collateral to the full
extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent for the benefit of the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions) to perfect the
Administrative Agent’s (for the benefit of the Purchasers) Security Interest in
the Collateral and such other action to perfect, protect or more fully evidence
the Security Interest of the Administrative Agent for the benefit of the
Purchasers as the Administrative Agent or any Purchaser may reasonably request).
(i)    Separateness. Seller acknowledges that the Agents and the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from each of the
Originators and their respective other Affiliates (each, a “Related Entity”).
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that any of the Agents may from time to time reasonably request, to maintain
Seller’s identity as a separate legal entity and to make it manifest to third
parties that Seller is an entity with assets and liabilities distinct from those
of the other Related Entities and not just a division thereof. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, except as herein specifically otherwise provided, Seller will:
(i)    compensate all employees, consultants and agents directly, from Seller’s
bank accounts, for services provided to Seller by such employees, consultants
and agents and, to the extent any employee, consultant or agent of Seller is
also an employee, consultant or agent of any other Related Entity, allocate the
compensation of such employee, consultant or agent between Seller and such
Related Entity on a basis which reflects the services rendered to Seller and
such Related Entity;
(ii)    clearly identify its offices as separate and distinct from any space
occupied by any other Related Entity even if such space is leased or subleased
from, or is on or near premises occupied by, any other Related Entity;
(iii)    have a separate telephone number which is answered only in its name and
separate stationery and other business forms (each of which may be
computer-generated);
(iv)    conduct its business solely in its own name through its duly authorized
officers or agents including, without limitation, in all oral and written
communications such as letters, invoices, purchase orders, contracts, statements
and applications;

22



--------------------------------------------------------------------------------




(v)    allocate all overhead expenses (including, without limitation, telephone
and other utility charges) for items shared between Seller and any other Related
Entity on the basis of actual use to the extent practicable and, to the extent
such allocation is not practicable, on a basis reasonably related to actual use;
(vi)    at all times maintain at least one Independent Director;
(vii)    maintain its Organizational Documents in conformity with this
Agreement, such that (A) it does not amend, restate, supplement or otherwise
modify such Organizational Document in any respect that would impair its ability
to comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, this Section 5.1(i); and (B) it provides for the
notice, Seller certification and the Administrative Agent’s written
acknowledgement specified in Section 5.1(b)(vi) hereof;
(viii)    ensure that all limited liability company actions with respect to (A)
the filing for any petition of bankruptcy of Seller and (B) the merger,
consolidation, dissolution or liquidation of Seller are duly authorized by
unanimous vote of its directors (including the Independent Director);
(ix)    maintain complete and correct books and records of account and minutes
of meetings and other proceedings of its equity holder(s) and directors;
(x)    maintain its financial, limited liability company and other books and
records separate from those of any other Related Entity;
(xi)    prepare its financial statements separately from those of other Related
Entities and insure that any consolidated financial statements of any other
Related Entity that include Seller have detailed notes clearly stating that
Seller is a separate legal entity;
(xii)    maintain bank accounts that are separate from those of any other
Related Entity and, except as permitted in the Transaction Documents, not
commingle funds or other assets of Seller with those of any other Related
Entity;
(xiii)    pay operating expenses and liabilities from its own funds and not
permit any other Related Entity to pay any of Seller’s operating expenses or
liabilities (except pursuant to allocation arrangements that comply with the
requirements of clause (ii) above);
(xiv)    maintain adequate capitalization in light of its business and purpose
and in any event maintain at all times the Required Capital Amount and refrain
from making any dividend, distribution, redemption of capital stock or payment
of any subordinated indebtedness which would cause such Required Capital Amount
to cease to be so maintained;

23



--------------------------------------------------------------------------------




(xv)    not hold itself out or permit itself to be held out as having agreed to
pay or as being liable for the debts of any other Related Entity nor will it
hold any other Related Entity out or permit any other Related Entity to be held
out as having agreed to pay or as being liable for the debts of Seller nor will
it fail to correct any known misrepresentation with respect to the foregoing;
(xvi)    not operate or purport to operate as an integrated, single economic
unit with one or more of the other Related Entities; provided that the foregoing
shall not preclude consolidation of Seller’s financial statements with those of
any Related Entity in accordance with GAAP;
(xvii)    not seek or obtain credit or incur any obligation to any third party
based upon the assets of one or more of the other Related Entities or induce any
such third party to reasonably rely on the creditworthiness of one or more of
the other Related Entities;
(xviii)    not guaranty or otherwise become liable with respect to indebtedness
of any other Related Entity nor permit guaranties or liability by any other
Related Entity of the indebtedness of Seller (except as contemplated by the
Performance Undertaking and this Agreement);
(xix)    maintain an arm’s-length relationship with each other Related Entity,
including, without limitation, payment of an arm’s-length servicing fee for any
receivables-servicing functions performed by any other Related Entity on behalf
of Seller;
(xx)    not, directly or indirectly, be named and shall not enter into any
agreement to be named as a direct or contingent beneficiary or loss payee on any
insurance policy covering the property of any other Related Entity with respect
to any loss suffered by a Related Entity; and
(xxi)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Jones Walker LLP, as
counsel for Seller Parties, in connection with the closing or initial purchase
under the Sale Agreement and relating to substantive consolidation issues, and
in the certificates accompanying such opinion, remain true and correct in all
material respects at all times.
(j)    Collections. The Seller Parties shall, or will cause the Originators to,
direct all Obligors to make payments of the Receivables as follows:
(i) Directly to a Post Office Box that is subject to a P.O. Box Agreement and
from which mail is picked up each Business Day and deposited with two (2)
Business Days in a Collection Account that is subject to an Account Control
Agreement;

24



--------------------------------------------------------------------------------




(ii) Directly to a Lock Box that clears through a Lock-Box Account which is
subject to an Account Control Agreement;
(iii) Directly to a Collection Account which is subject to an Account Control
Agreement;
(iv) To a Cash Application Center which deposits its receipts each Business Day
into a Collection Account that is subject to an Account Control Agreement; or
(v) To a Sales Center which either (A) deposits its receipts each Business Day
into a Collection Account that is subject to an Account Control Agreement, or
(B) sweeps its Collections into a Collection Account that is subject to an
Account Control Agreement within two (2) Business Days.
The Seller Parties will, and will cause the Originators to, use commercially
reasonable efforts to ensure that the overall percentage of Collections made to
Sales Centers does not materially increase.
(k)    Taxes. Such Seller Party will file all federal and all other material tax
returns and reports required by law to be filed by it and will promptly pay all
taxes and governmental charges at any time owing, except any such taxes which
are not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of Excluded Taxes.
(l)    Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment; provided that such
insurance shall be permitted to be consolidated with insurance of Performance
Guarantor and its other Subsidiaries so long as the cost of such insurance is
reasonably allocated to Seller, Performance Guarantor and its other
Subsidiaries.
(m)    Payment to Originators. With respect to any Receivable purchased by
Seller from an Originator, such purchase shall be effected under, and in strict
compliance with the terms of, the Sale Agreement, including, without limitation,
the terms relating to the amount and timing of payments to be made to such
Originator in respect of the purchase price for such Receivable.
Section 5.2.    Negative Covenants of Seller Parties. Until the date on which
the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

25



--------------------------------------------------------------------------------




(a)    Name Change, Offices and Records. Seller will not change its name,
identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Administrative
Agent and the Purchasers at least thirty (30) days’ prior written notice thereof
and (ii) delivered to the Administrative Agent all financing statements,
instruments and other documents reasonably requested by the Administrative Agent
in connection with such change or relocation.
(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 6.2(c) from and after the Dominion
Date, such Seller Party will not (i) add or terminate any bank as a Lock-Box
Bank or Collection Bank, (ii) add or terminate any Lock-Box, Lock-Box Account,
Collection Account, (iii) add or terminate any Post Office Box, unless the
Administrative Agent shall have received, at least ten (10) days before the
proposed effective date therefor: (A) written notice of such addition,
termination or change, together with an updated version of Exhibit III to the
Sale Agreement and Exhibit IV to this Agreement, (B) with respect to the
addition or termination of a Lock-Box Bank, Lock-Box, Lock-Box Account or
Collection Account, an executed Account Control Agreement (or amendment to an
existing Account Control Agreement, reflecting such addition, termination or
change; and (C) with respect to the addition of a Post Office Box, an executed
P.O. Box Agreement with respect to such new Post Office Box. In addition, except
as may be required by the Administrative Agent pursuant to Section 6.2(c) from
and after the Dominion Date or as may be necessary to comply with the last
sentence of Section 5.1(j), such Seller Party will not make any change in the
instructions to any Obligor as to where payments on the Receivables should be
made; provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Lock-Box Account or Collection Account that is
subject to an Account Control Agreement.
(c)    Modifications to Contracts and Credit and Collection Policy. No Seller
Party will, and no Seller Party will permit any Originator to, make any change
to the Credit and Collection Policy that could reasonably be expected to
decrease the credit quality of any newly created Receivables or materially
adversely affect the collectability of the Receivables. Except as provided in
Section 6.2(d), no Seller Party will, or will permit any Originator to, extend,
amend or otherwise modify the terms of any Receivable or any terms of any
Contract related to such Receivable in any material respect other than in
accordance with the Credit and Collection Policy.
(d)    Sales, Liens. Other than the ownership and Security Interests
contemplated by the Transaction Documents, Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box, Lock-Box Account,
Collection Account or Post Office Box, or assign any right to receive income
with respect thereto (other than, in each case, the creation of the interests
therein in favor of the Administrative Agent for the benefit of the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Administrative Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Seller or any Originator.

26



--------------------------------------------------------------------------------




(e)    Termination of Sale Agreement. Except as otherwise permitted under
Section 7.1(k), Seller will not terminate the Sale Agreement or send any
termination notice to any Originator in respect thereof, without the prior
written consent of each of the Agents.
(f)    Restricted Junior Payments. After the occurrence and during the
continuance of any Amortization Event, Seller will not make any Restricted
Junior Payment while any Aggregate Unpaids remain outstanding.
(g)    Seller Indebtedness. Except as contemplated by the Transaction Documents,
Seller will not incur or permit to exist any Indebtedness or liability on
account of deposits except: (i) the Aggregate Unpaids, (ii) the Subordinated
Loans, and (iii) other current accounts payable arising in the ordinary course
of business and not overdue, unless such overdue accounts payable are disputed
and being contested in good faith.
(h)    Prohibition on Additional Negative Pledges. Seller will not enter into or
assume (and will not consent pursuant to the Sale Agreement to any Originator’s
entering into or assuming) any agreement (other than this Agreement and the
other Transaction Documents) prohibiting the creation or assumption of any
Adverse Claim upon the Collateral except as contemplated by the Transaction
Documents, or otherwise prohibiting or restricting any transaction contemplated
hereby or by the other Transaction Documents.
ARTICLE VI.
ADMINISTRATION AND COLLECTION
Section 6.1.    Designation of the Servicer.
(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 6.1. Distributors is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. At any time after the occurrence and during the
continuance of an Amortization Event, the Administrative Agent and the
Purchasers may at any time designate as the Servicer any Person to succeed
Distributors or any successor Servicer.
(b)    Distributors may delegate to the other Originators, as sub-servicers of
the Servicer (each such other Originator, a “Sub-Servicer”), certain of its
duties and responsibilities as the Servicer hereunder in respect of the
Receivables originated by such Originators. Without the prior written consent of
the Purchasers, the Servicer shall not be permitted to delegate any of its
duties or responsibilities as the Servicer to any Person other than (i) the
other Originators, and (ii) with respect to certain Charged-Off Receivables,
outside collection agencies in accordance with its customary practices. None of
the Sub-Servicers shall be permitted to further delegate to any other Person any
of the duties or responsibilities of the Servicer delegated to it by
Distributors. If at any time following the occurrence of an Amortization Event,
the Agents shall designate as the Servicer any Person other than Distributors,
all duties and responsibilities theretofore delegated by Distributors to any of
the Sub-Servicers may, at the discretion of the Administrative Agent or any of
the Agents, be terminated forthwith on notice given by any of the Agents to the
other Agents, Distributors and Seller.

27



--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing subsection (b), (i) the Servicer shall be
and remain primarily liable to the Administrative Agent and the Purchasers for
the full and prompt performance of all duties and responsibilities of the
Servicer hereunder and (ii) the Agents and the Purchasers shall be entitled to
deal exclusively with the Servicer in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder. The Agents and the
Purchasers shall not be required to give notice, demand or other communication
to any Person other than the Servicer in order for communication to the Servicer
and the Sub-Servicers or other delegate with respect thereto to be accomplished.
The Servicer, at all times that it is the Servicer, shall be responsible for
providing any Sub-Servicer or other delegate of the Servicer with any notice
given to the Servicer under this Agreement.
Section 6.2.    Duties of the Servicer.
(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy of each
respective Originator.
(b)    The Servicer shall direct all Obligors to make payments of the
Receivables as follows:
(i) Directly to a Post Office Box that is subject to a P.O. Box Agreement and
from which mail is picked up each Business Day and deposited with two (2)
Business Days in a Collection Account that is subject to an Account Control
Agreement;
(ii) Directly to a Lock Box that clears through a Lock-Box Account which is
subject to an Account Control Agreement;
(iii) Directly to a Collection Account which is subject to an Account Control
Agreement;
(iv) To a Cash Application Center which deposits its receipts each Business Day
into a Collection Account that is subject to an Account Control Agreement; or
(v) To a Sales Center which either (A) deposits its receipts each Business Day
into a Collection Account that is subject to an Account Control Agreement, or
(B) sweeps its Collections into a Collection Account that is subject to an
Account Control Agreement within two (2) Business Days.

28



--------------------------------------------------------------------------------




If, notwithstanding the foregoing, any Obligor makes payment to any Seller Party
or Originator other than at a Cash Application Center or Sales Center, the
Seller or the Servicer, as the case may be, agrees to remit, or to cause the
applicable Originator to remit, any Collections (including any security deposits
applied to the Outstanding Balance of any Receivable) that it receives on
Receivables directly to a Collection Account that is subject to an Account
Control Agreement within two (2) Business Days after receipt thereof, and
further agrees that all such Collections shall be deemed to be received in trust
for the Administrative Agent and the Purchasers; provided that prior to the
Dominion Date, the Seller or the Servicer may retain such Collections until
required to be turned over to the Administrative Agent or the Co-Agents on the
next Settlement Date.
(c)    From and after the date the Administrative Agent delivers to any Lock-Box
Bank(s) or Collection Bank(s) a Notice of Exclusive Control pursuant to Section
6.4 (each such date, the “Dominion Date”), the Administrative Agent, on behalf
of the Purchasers, may request that the Servicer, and the Servicer thereupon
promptly shall instruct all Obligors to remit all payments thereon to a new
depositary account specified by the Administrative Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.
(d)    The Servicer (and from and after the Dominion Date, the Administrative
Agent) shall administer the Collections in accordance with the procedures
described herein and in Article II. Subject to the last sentence of this Section
6.2(d), the Servicer shall hold in trust for the account of Seller and each
Purchaser their respective shares of the Collections in accordance with Article
II. From and after the Dominion Date, the Servicer shall, upon the request of
the Administrative Agent, segregate, in a manner acceptable to the
Administrative Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of the Servicer or
Seller prior to the remittance thereof in accordance with Article II to the
extent of any accrued and unpaid Aggregate Unpaids, and the requirement to
continue such segregation shall continue until such Amortization Event is waived
in the sole discretion of the Required Co-Agents or until the conditions to
further Purchases set forth in Section 4.2 are satisfied. Subject to Section
2.2, at all times while the Servicer is required to segregate Collections
pursuant to the preceding sentence, the Servicer shall segregate and deposit
with a bank designated by the Administrative Agent such allocable share of
Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer. Notwithstanding anything in this
Agreement to the contrary, for so long as the Administrative Agent is not
permitted to and has not requested the segregation of Collections in accordance
with this Section 6.2(d) and Distributors or one of its Affiliates is the
Servicer, the Servicer may process Collections as a part of a central cash
management system maintained by Distributors and its Affiliates, which system
shall include written records (which may be electronic) of all debits and
credits attributable to Seller and its Receivables and all other participants in
such system and, prior to the Dominion Date, such funds may be commingled with
other funds of Distributors and its Affiliates.

29



--------------------------------------------------------------------------------




(e)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of the Administrative Agent or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, following the occurrence and during continuation of an
Amortization Event, the Administrative Agent shall have the absolute and
unlimited right to direct the Servicer to commence or settle any legal action
with respect to any Receivable or to foreclose upon or repossess any Related
Security.
(f)    The Servicer shall hold in trust for Seller and the Administrative Agent
and each Purchaser all Records in its possession that (i) evidence or relate to
the Receivables, the related Contracts and Related Security or (ii) are
otherwise necessary or desirable to collect the Receivables and shall, following
the occurrence of an Amortization Event that is continuing (provided such
Amortization Event is not, in the sole discretion of the Administrative Agent
and the Purchasers, waived in accordance with this Agreement, and provided
further that neither the Administrative Agent nor any Purchaser shall be
required to grant any such waiver), as soon as practicable upon demand of the
Administrative Agent, deliver or make available to the Administrative Agent all
such Records, at a place selected by the Administrative Agent. The Servicer
shall, one (1) Business Day following receipt thereof turn over (A) to Seller
any cash Collections or other cash proceeds in accordance with Article II and
(B) to the applicable Person any cash collections or other cash proceeds
received with respect to Indebtedness not constituting Receivables. The Servicer
shall, from time to time at the request of the Administrative Agent or any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.
(g)    Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by Contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
Section 6.3.    Lock-Box Accounts and Collection Accounts. Subject to the terms
of the applicable Account Control Agreement, the Seller Parties shall grant to
the Administrative Agent for the benefit of the Purchasers “control” (within the
meaning of the UCC) over each Lock-Box and Lock-Box Account and each Collection
Account from time to time identified by the Administrative Agent.

30



--------------------------------------------------------------------------------




Section 6.4.    Notices of Exclusive Control; P.O. Box Agreements. The
Administrative Agent is authorized to date and to deliver to the Lock-Box Banks
and Collection Banks the Notices of Exclusive Control, and to the applicable
postmasters, the P.O. Box Agreements, upon the occurrence and during the
continuance of an Amortization Event. Subject to the terms of the applicable
Account Control Agreement, the applicable Originator has transferred to the
Administrative Agent, for the benefit of the Purchasers, exclusive “control”
over each Collection Account identified on Exhibit IV hereto and each of the
Lock-Box Accounts; provided, however, that the Seller Parties shall retain the
right to direct dispositions of funds from the Collection Accounts and Lock-Box
Accounts prior to the Dominion Date. Each of the Seller Parties hereby
authorizes the Administrative Agent, and agrees that the Administrative Agent
shall be entitled (a) at any time after delivery of the Notices of Exclusive
Control and the P.O. Box Agreements, to endorse the applicable Seller Party’s
(or the applicable Originator’s) name on checks and other instruments
representing Collections, (b) at any time after an Amortization Event hereunder
has occurred and is continuing, to enforce the Receivables, the related
Contracts and the Related Security, and (c) at any time after an Amortization
Event hereunder has occurred and is continuing, to take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than the Seller Parties or the Originators.
Section 6.5.    Responsibilities under Contracts. Anything herein to the
contrary notwithstanding, the exercise by the Agents and the Purchasers of their
rights hereunder shall not release the Servicer, any Originator or Seller from
any of their duties or obligations with respect to any Receivables or under the
related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller or any Originator.
Section 6.6.    Reports.
(a)    On each Weekly Reporting Date, the Servicer shall prepare and deliver not
later than 11:00 a.m. (New York City time) to the Co-Agents a Weekly Report in
the form of Exhibit VIII hereto (appropriately completed and executed).
(b)    On each Monthly Reporting Date, the Servicer shall prepare and deliver
not later than 11:00 a.m. (New York City time) to the Co-Agents, a Monthly
Report for the calendar month then most recently ended in the form of Exhibit IX
hereto (appropriately completed and executed).
(c)    At such times as any Co-Agent shall reasonably request, the Servicer
shall prepare and deliver not later than 11:00 a.m. (New York City time) two (2)
Business Days after such request a listing by Obligor of all Receivables
together with an aging of such Receivables.
Section 6.7.    Servicing Fees. In consideration of Distributors’ agreement to
act as the Servicer hereunder, so long as Distributors shall continue to perform
as the Servicer hereunder, Distributors shall be paid a fee (the “Servicing
Fee”) on each Monthly Payment Date, in arrears for the immediately preceding
Calculation Period, equal to 1.0% per annum of the average aggregate Outstanding
Balance of all Receivables during such period. At any time while the Servicer is
not an Affiliate of Seller, the Servicing Fee shall be computed at such rate per
annum as the Administrative Agent, Seller and the substitute the Servicer may
mutually agree.

31



--------------------------------------------------------------------------------




ARTICLE VII.
AMORTIZATION EVENTS
Section 7.1.    Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:
(a)    (i) Any Seller Party shall fail to make any payment or deposit of Capital
required to be paid under this Agreement; or (ii) any Seller Party shall fail to
make any payment or deposit of any other amount required to be paid to any of
the Agents, Purchasers or Indemnified Parties under this Agreement or any other
Transaction Document to which it is a party and such failure under this clause
(ii) continues for five (5) consecutive Business Days after the date when the
same was required to be made.
(b)    Any Seller Party shall fail to perform or observe any covenant contained
in any provision of Section 5.2, Section 6.2(c) or Section 6.6 when the same is
required to be performed.
(c)    Any Seller Party shall fail to perform or observe any other covenant,
agreement or other obligation hereunder (other than as referred to in another
paragraph of this Section 7.1) or any other Transaction Document to which it is
a party and such failure shall continue for thirty (30) days following the
earlier to occur of (i) notice from any of the Agents or Purchasers of such
non-performance or non-observance, or (ii) the date on which an Authorized
Officer of such Seller Party otherwise becomes aware of such non-performance or
non-observance.
(d)    Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document required to be delivered pursuant hereto or thereto shall prove to have
been incorrect when made or deemed made in any material respect; provided that
the materiality threshold in this subsection shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.
(e)    On any Settlement Date, after giving effect to the turnover and
application of Collections and Deemed Collections, the Aggregate Capital shall
exceed the Facility Limit or an Investment Excess shall be continuing.
(f)    (i) Seller shall fail to pay any principal of or premium or interest on
any of its Indebtedness (other than Indebtedness under this Agreement) which is
outstanding when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; or

32



--------------------------------------------------------------------------------




(ii) Performance Guarantor, Servicer or any Originator shall fail to pay any
principal of or premium or interest on any of its Material Indebtedness which is
outstanding when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Material Indebtedness; or any such
Material Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Material Indebtedness shall be required to be made, in each case prior to the
stated maturity thereof.
(g)    (i) Any Seller Party or any Originator shall generally not pay its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally or shall make a general assignment for the benefit of creditors;
or
(ii) Any proceeding shall be instituted by or against Seller seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property, or
(iii) (A) Any proceeding shall be instituted by Performance Guarantor, Servicer
or any Originator seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, or (B) any proceeding
shall be instituted against Performance Guarantor, Servicer or any Originator
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property and, unless such proceeding is consented to
or acquiesced in by Performance Guarantor, Servicer or any Originator, such
proceeding of the type described in this clause (B) remains undismissed,
unvacated or unstayed for a period of sixty (60) days, or

33



--------------------------------------------------------------------------------




(iv) Any Seller Party or any Originator shall take any corporate or limited
liability company action to authorize any of the actions set forth in clauses
(i), (ii) or (iii) above in this subsection (g).
(h)    As at the end of any calendar month:
(i)    the average of the Delinquency Ratios for the three months then most
recently ended shall exceed 15.0%;
(ii)    the average of the Default Ratios for the three months then most
recently ended shall exceed 3.0%; or
(iii)    the average of the Dilution Ratios for the three months then most
recently ended shall exceed 12.0%.
(i)    A Change of Control shall occur.
(j)    (i) One or more final judgments for the payment of money in an amount in
excess of $15,324, individually or in the aggregate, shall be entered against
Seller or (ii) one or more final judgments for the payment of money in an amount
in excess of $7,500,000 in any Fiscal Year shall be entered against Performance
Guarantor, Servicer or any Originator on claims not covered by insurance or as
to which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.
(k)    Either (i) the “Termination Date” under and as defined in the Sale
Agreement shall occur or (ii) any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Seller under the Sale Agreement,
provided, however, that upon 30 days’ prior written notice, an Originator may
cease to sell or contribute Receivables to Seller (and otherwise cease to be a
party) under the Sale Agreement without causing an Amortization Event under this
Agreement if such Originator has consolidated or merged with or into (or
otherwise sold all or substantially all of its assets to) another Originator.
(l)    The Performance Undertaking shall cease to be effective or to be the
legally valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall contest in any proceeding in any court or any
mediation or arbitral proceeding such effectiveness, validity, binding nature or
enforceability of its obligations thereunder.
(m)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any other Seller Party shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority Security
Interest in the Receivables, the Related Security, the Collections with respect
thereto, the Lock-Box Accounts or any of the Collection Accounts that is subject
to an Account Control Agreement.

34



--------------------------------------------------------------------------------




(n)    The Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Tax Code with regard to any of the Receivables or Related
Security and such Lien shall not have been released within thirty (30) days.
(o)    The PBGC shall file notice of a Lien pursuant to Section 4068 of ERISA
with respect to any of the Receivables or Related Security and such Lien shall
not have been released within thirty (30) days; or the occurrence of any of the
following events: (i) the Performance Guarantor or any ERISA Affiliate fails to
make full payment when due of all amounts which, under the provisions of any
Pension Plan or Section 412 of the Code, the Performance Guarantor or any ERISA
Affiliate is required to pay as contributions thereto, (ii) an accumulated
funding deficiency in excess of $5,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan, (iii) an ERISA Termination Event or
(iv) the Performance Guarantor or any ERISA Affiliate as employers under one or
more Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding $5,000,000 in the aggregate or
$2,000,000 per annum.
(p)    As of any fiscal quarter end, the Average Total Leverage Ratio (as
defined in the Senior Credit Agreement as in effect on the date hereof or
hereafter amended with the consent of the Co-Agents) is greater than or equal to
3.25 to 1.00.
(q)    As of any fiscal quarter end the ratio of (a) EBITDAR (as defined in the
Senior Credit Agreement as in effect on the date hereof or hereafter amended
with the consent of the Co-Agents) for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to (b) the sum of (i)
Interest Expense (as defined in the Senior Credit Agreement) paid or payable in
cash for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date plus (ii) Rental Expense (as defined in the
Senior Credit Agreement) for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date is less than 2.25 to 1.00.
Section 7.2.    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, and upon the direction of the
Required Co-Agents, shall, take any of the following actions: (i) replace the
Person then acting as the Servicer, (ii) upon notice to the Seller Parties,
declare the Amortization Date to have occurred, whereupon the Amortization Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Seller Party; provided,
however, that upon the occurrence of an Amortization Event described in Section
7.1(g)(ii) or (iii), or of an actual or deemed entry of an order for relief with
respect to any Seller Party under the Federal Bankruptcy Code, the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iv) deliver the Notice of Exclusive Controls, and (v) notify Obligors of
the Administrative Agent’s and Purchasers’ interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Administrative Agent and the
Purchasers otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

35



--------------------------------------------------------------------------------




ARTICLE VIII.
INDEMNIFICATION
Section 8.1.    Indemnities by Seller. (a) Without limiting any other rights
that any of the Agents or Purchasers may have hereunder or under applicable law,
Seller hereby agrees to indemnify (and pay upon demand to) each of the Agents,
the Purchasers and their respective successors, assigns, officers, directors,
agents, employees and, in the case of a Conduit Purchaser, liquidity providers
under the applicable Liquidity Agreement (each of the foregoing, an “Indemnified
Party”) from and against any and all damages, losses, claims, taxes,
liabilities, costs, reasonable expenses and for all other amounts payable,
including reasonable fees and disbursements of external counsel (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by the
Administrative Agent or any Purchaser of an interest in the Receivables
excluding, however, in all of the foregoing instances:
(A) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence,
bad faith or willful misconduct on the part of an Indemnified Party;
(B) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness or financial inability or unwillingness to pay (other
than a dispute giving rise to a Dilution) of the related Obligor; or
(C) Excluded Taxes of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the acquisition by the Purchasers of Receivable Interests as a loan or loans by
the Purchasers to Seller secured by the Collateral;
provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Agents or the Purchasers to
Seller for amounts otherwise specifically provided to be paid by Seller under
the terms of the Transaction Documents. Without limiting the generality of the
foregoing indemnification, Seller shall indemnify the Indemnified Parties for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible Receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller) relating to or resulting from:

36



--------------------------------------------------------------------------------




(i)    any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report required to be
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect in any material respect when made or deemed made;
(ii)    the failure by any Seller Party or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii)    any failure of any Seller Party or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of any
Transaction Document to which it is a party;
(iv)    any environmental liability, products liability, personal injury or
damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the ownership of the Receivable
Interests or any other investigation, litigation or proceeding relating to any
Seller Party or any Originator in which any Indemnified Party becomes involved
as a result of any of the transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

37



--------------------------------------------------------------------------------




(ix)    any Amortization Event described in Section 7.1(g);
(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from any Originator, free and clear of any Adverse Claim
(other than as created hereunder); or any failure of Seller to give reasonably
equivalent value to the applicable Originator under the Sale Agreement in
consideration of the transfer by it of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;
(xi)    any failure to vest and maintain vested in the Administrative Agent (for
the benefit of the Purchasers) a valid and perfected ownership interest (to the
extent of the Receivable Interests) or a first priority perfected Security
Interest in the Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, whether on
the date hereof or at any subsequent time, except to the extent such failure or
delay is caused by the Administrative Agent;
(xiii)    any action or omission by any Seller Party which reduces or impairs
the rights of the Administrative Agent or the Purchasers with respect to any
Collateral or the value of any Collateral;
(xiv)    any attempt by any Person to void any Purchase or the Security Interest
in the Collateral granted hereunder, whether under statutory provision, common
law or equitable action; and
(xv)    the failure of any Receivable included in the calculation of the
Investment Base as an Eligible Receivable to be an Eligible Receivable at the
time so included.
(b)    After receipt by an Indemnified Party of notice of any investigative,
administrative or judicial proceeding (collectively, a “Proceeding”) involving
such Indemnified Party, such Indemnified Party shall, if a claim in respect
thereof is to be made against Seller hereunder, promptly notify Seller in
writing, and in reasonable detail, of such Proceeding. Upon receipt of notice
from an Indemnified Party seeking indemnification hereunder with respect to any
such Proceeding, Seller shall be entitled to assume the defense of any such
Proceeding with counsel reasonably satisfactory to the Administrative Agent.
Upon Seller’s assumption of the defense of any such Proceeding, the Indemnified
Party shall have the right to participate in such Proceeding and to retain its
own counsel but Seller shall not be liable for any legal expenses of other
counsel subsequently incurred by such Indemnified Party in connection with the
defense thereof unless (x) Seller agrees in writing to pay such fees and
expenses, (y) Seller fails to employ counsel reasonably satisfactory to the
Administrative Agent in a timely manner, or (z) the Indemnified Party shall have
been advised by counsel that there are actual or potential conflicting interests
between Seller, on the one hand, and the Indemnified Party, on the other hand,
including situations in which there are one or more legal defenses available to
the Indemnified Party that are different from or additional to those available
to Seller; provided, however, that Seller shall not in any event be responsible
hereunder for the fees and expenses of more than one counsel (plus local
counsel, where necessary) for all Indemnified Parties in connection with any
Proceeding.

38



--------------------------------------------------------------------------------




Seller shall have the sole authority to settle any claim for monetary damages
and, if Seller chooses not to assume the defense of any such Proceeding, no
Indemnified Party will consent to a settlement of, or the entry of any judgment
arising from, any Proceeding without Seller’s prior written consent, which shall
not be unreasonably withheld or delayed.


Section 8.2.    Indemnities by the Servicer. (a) Without limiting any other
rights that the Administrative Agent or any Purchaser may have hereunder or
under applicable law, the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party from and against any and all damages, losses,
claims, taxes, liabilities, costs, reasonable expenses and for all other amounts
payable, including reasonable fees and disbursements of external counsel (all of
the foregoing being collectively referred to as “Servicer Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of the
Servicer’s failure to duly and punctually perform its obligations under this
Agreement excluding, however, in all of the foregoing instances:
(A) Servicer Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Servicer Indemnified Amounts resulted
from gross negligence, bad faith or willful misconduct on the part of an
Indemnified Party; and
(B) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness or financial inability or unwillingness
to pay (other than a dispute giving rise to a Dilution) of the related Obligor;
provided, however, that nothing contained in this sentence shall limit the
liability of the Servicer or limit the recourse of the Purchasers to the
Servicer for Collections received by the Servicer and required to be remitted by
it under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, the Servicer shall indemnify the Indemnified Parties
for Servicer Indemnified Amounts (including, without limitation, losses in
respect of uncollectible Receivables, regardless of whether reimbursement
therefor would constitute recourse to the Servicer) relating to or resulting
from:
(i)    any representation or warranty made by the Servicer (or any officers of
the Servicer) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect in any
material respect when made or deemed made;

39



--------------------------------------------------------------------------------




(ii)    the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to the collection of any Receivable or Related Security;
(iii)    any failure of the Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
(iv)    the commingling by the Servicer of Collections of Receivables or funds
or other assets arising therefrom at any time with other funds;
(v)    any investigation, litigation or proceeding relating to the Servicer in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
(vi)    any Amortization Event of the described in Section 7.1(g) with respect
to the Servicer; and
(vii)    any action or omission by the Servicer relating to its obligations
hereunder which reduces or impairs the rights of the Administrative Agent or the
Purchasers with respect to any Receivable or the value of any such Receivable.
(b)    After receipt by an Indemnified Party of notice of any Proceedings
involving such Indemnified Party, such Indemnified Party shall, if a claim in
respect thereof is to be made against Servicer hereunder, promptly notify the
Servicer in writing, and in reasonable detail, of such Proceeding. Upon receipt
of notice from an Indemnified Party seeking indemnification hereunder with
respect to any such Proceeding, the Servicer shall be entitled to assume the
defense of any such Proceeding with counsel reasonably satisfactory to the
Administrative Agent. Upon the Servicer’s assumption of the defense of any such
Proceeding, the Indemnified Party shall have the right to participate in such
Proceeding and to retain its own counsel but the Servicer shall not be liable
for any legal expenses of other counsel subsequently incurred by such
Indemnified Party in connection with the defense thereof unless (x) the Servicer
agrees in writing to pay such fees and expenses, (y) the Servicer fails to
employ counsel reasonably satisfactory to the Administrative Agent in a timely
manner, or (z) the Indemnified Party shall have been advised by counsel that
there are actual or potential conflicting interests between the Servicer, on the
one hand, and the Indemnified Party, on the other hand, including situations in
which there are one or more legal defenses available to the Indemnified Party
that are different from or additional to those available to the Servicer;
provided, however, that the Servicer shall not in any event be responsible
hereunder for the fees and expenses of more than one counsel (plus local
counsel, where necessary) for all Indemnified Parties in connection with any
Proceeding. The Servicer shall have the sole authority to settle any claim for
monetary damages and, if the Servicer chooses not to assume the defense of any
such Proceeding, no Indemnified Party will consent to a settlement of, or the
entry of any judgment arising from, any Proceeding without the Servicer’s prior
written consent, which shall not be unreasonably withheld or delayed.

40



--------------------------------------------------------------------------------




Section 8.3.    Increased Cost and Reduced Return. If after the date hereof, any
Regulatory Change shall occur: (i) that subjects any Purchaser (or its holding
company) to any charge or withholding on or with respect to this Agreement, the
Purchasers’ Fee Letter, any Liquidity Agreement to which such Purchaser is a
party or a Purchaser’s obligations hereunder or thereunder, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Purchaser under this Agreement, the Purchasers’ Fee Letter, any Liquidity
Agreement to which such Purchaser is a party or a Purchaser’s obligations
hereunder (except for Excluded Taxes or taxes excluded by Section 8.1), (ii)
that imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of any Purchaser, or credit extended by any Purchaser
pursuant to this Agreement or any Liquidity Agreement to which it is a party or
(iii) that imposes any other condition the result of which is to increase the
cost to any Purchaser of performing its obligations under this Agreement or any
Liquidity Agreement to which it is a party, or to reduce the rate of return on
any Purchaser’s (or its holding company’s) capital as a consequence of its
obligations under this Agreement or any Liquidity Agreement to which it is a
party, or to reduce the amount of any sum received or receivable by any
Purchaser under this Agreement, the Purchasers’ Fee Letter or any Liquidity
Agreement to which it is a party or to require any payment calculated by
reference to amount of interests held or interest received by it, then, upon
demand by the applicable Purchaser, Seller shall pay to such Purchaser, such
amounts charged to such Purchaser (or its holding company) or such amounts to
otherwise compensate such Purchaser (or its holding company) for such increased
cost or such reduction. Notwithstanding the foregoing, no Purchaser that is not
organized under the laws of the United States of America, or a state thereof,
shall be entitled to reimbursement or compensation hereunder unless and until it
has delivered to Seller two (2) duly completed and signed originals of United
States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable, certifying
in either case that such Purchaser is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes. Failure or delay on the part of any Purchaser to demand compensation
pursuant to this Section shall not constitute a waiver of such Purchaser’s right
to demand such compensation; provided that Seller shall not be required to
compensate a Purchaser pursuant to this Section for any increased costs incurred
or reductions suffered more than six (6) months prior to the date that such
Purchaser notifies Seller of the Regulatory Change giving rise to such increased
costs or reductions and of such Purchaser’s intention to claim compensation
therefor (except that, if the Regulatory Change giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof).
Section 8.4.    Other Costs and Expenses. Seller shall pay to the Administrative
Agent on demand all reasonable costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of auditors auditing the
books, records and procedures of Seller, reasonable fees and out-of-pocket
expenses of external legal counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and remedies under this Agreement. Seller shall pay to the Administrative Agent
and the Purchasers on demand any and all reasonable costs and out-of-pocket
expenses of the Administrative Agent and the Purchasers, if any, including
reasonable external counsel fees and out-of-pocket expenses in connection with
(i) any amendments, any waivers or the enforcement of this Agreement and the
other documents delivered hereunder and (ii) any restructuring or workout of
this Agreement or such documents, or the administration of this Agreement
following an Amortization Event.

41



--------------------------------------------------------------------------------




ARTICLE IX.
THE AGENTS
Section 9.1.    Appointment.
(a)    Each Purchaser hereby irrevocably designates and appoints Wells Fargo
Bank, National Association, as Administrative Agent hereunder, and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist
against the Administrative Agent. Each Purchaser Group hereby irrevocably
designates and appoints the Committed Purchaser in its Purchaser Group, as its
Co-Agent hereunder, and authorizes such Co-Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the Co-Agents by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, none of the Co-Agents shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of any Co-Agent
shall be read into this Agreement or otherwise exist against any Co-Agent.
(b)    The provisions of this Article IX are solely for the benefit of the
Agents and the Purchasers, and the Seller Parties shall not have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
IX (other than as provided in Section 9.9), except that this Article IX shall
not affect any obligations which the Administrative Agent, any Co-Agent or any
Purchaser may have to any of the Seller Parties under the other provisions of
this Agreement.
(c)    In performing its functions and duties hereunder, (i) the Administrative
Agent shall act solely as the Administrative Agent of the Purchasers and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Seller Parties or any of their respective
successors and assigns, and (ii) each Co-Agent shall act solely as the Co-Agent
for the Purchasers in its Purchaser Group and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any of the Seller Parties or any of their respective successors and assigns.

42



--------------------------------------------------------------------------------




Section 9.2.    Delegation of Duties. Each of the Agents may execute any of its
duties under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. None of the Agents shall be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.
Section 9.3.    Exculpatory Provisions. None of the Agents or any of their
respective directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them or any Person
described in Section 9.2 under or in connection with the Transaction Documents
(except for its, their or such Person’s own gross negligence, bad faith or
willful misconduct), or (ii) responsible in any manner to any of the Purchasers
or other agents for any recitals, statements, representations or warranties made
by Seller contained in any Transaction Document or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, any Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of
either of Seller Parties to perform its respective obligations hereunder, or for
the satisfaction of any condition specified in Article IV, except receipt of
items required to be delivered to the Administrative Agent or the Co-Agents, as
applicable. None of the Agents shall be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, any Transaction
Document, or to inspect the properties, books or records of Seller Parties. This
Section 9.3 is intended solely to govern the relationship between the Agents, on
the one hand, and the Purchasers, on the other.
Section 9.4.    Reliance by the Agents and the Purchasers.
(a)    Each of the Agents and the Purchasers shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller
Parties), independent accountants and other experts selected by the
Administrative Agent or such Purchaser. The Administrative Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of all of the Co-Agents (except where
another provision of this Agreement specifically authorizes the Administrative
Agent to take action based on the instructions of the Required Co-Agents).

43



--------------------------------------------------------------------------------




(b)    Any action taken by the Administrative Agent in accordance with Section
9.4(a) shall be binding upon all Agents and Purchasers.
Section 9.5.    Notice of Amortization Events. None of the Agents or Purchasers
shall be deemed to have knowledge or notice of the occurrence of any
Amortization Event or Potential Amortization Event unless it has received notice
from another party referring to this Agreement, stating that an Amortization
Event or Potential Amortization Event has occurred hereunder and describing such
Amortization Event or Potential Amortization Event. In the event that any of the
Agents or the Purchasers receives such a notice, it shall promptly give notice
thereof to the other Purchasers. The Administrative Agent shall take such action
with respect to such Amortization Event or Potential Amortization Event as shall
be directed by the Required Co-Agents.
Section 9.6.    Non-Reliance on the Agents and Other Purchasers. Each of the
Purchasers expressly acknowledges that none of the Agents, any of the other
Purchasers, or any of the respective officers, directors, employees, agents,
attorneys-in-fact or affiliates of any of the foregoing has made any
representations or warranties to it and that no act by any of the Agents or
other Purchasers hereafter taken, including, without limitation, any review of
the affairs of Seller Parties, shall be deemed to constitute any representation
or warranty by such Agent or other Purchaser. Each of the Purchasers also
represents and warrants to the Agents and the other Purchasers that it has,
independently and without reliance upon any such Person (or any of their
Affiliates) and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller Parties and made its own decision to enter into this
Agreement. Each of the Purchasers also represents that it will, independently
and without reliance upon any of the Agents or any other Purchaser, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
prospects, financial and other condition and creditworthiness of Seller Parties.
None of the Agents or the Purchasers, nor any of their respective Affiliates,
shall have any duty or responsibility to provide any party to this Agreement
with any credit or other information concerning the business, operations,
property, prospects, financial and other condition or creditworthiness of Seller
Parties which may come into the possession of such Person or any of its
respective officers, directors, managers, employees, agents, attorneys-in-fact
or affiliates.
Section 9.7.    Indemnification of Agents. Each Committed Purchaser agrees to
indemnify the applicable Co-Agent and the Administrative Agent and their
respective officers, directors, employees, representatives and agents (to the
extent not reimbursed by Seller Parties and without limiting the obligation of
Seller Parties to do so), ratably in accordance with their respective
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent or such Person in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not the Administrative Agent acts in its
capacity as Administrative Agent, such Co-Agent acts in its capacity as Co-Agent
for such Committed Purchaser’s Purchaser Group or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Administrative Agent, such Co-Agent or such Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements

44



--------------------------------------------------------------------------------




resulting solely from the gross negligence, bad faith or willful misconduct of
the Administrative Agent, such Co-Agent or such Person, as the case may be, as
finally determined by a court of competent jurisdiction).
Section 9.8.    Agents in their Individual Capacity. Each of the Agents in its
individual capacity and the affiliates thereof may make loans to, accept
deposits from and generally engage in any kind of business with Seller Parties
and their Affiliates as though such Agent were not one of the Agents hereunder.
With respect to its Receivable Interests, if any, each of the Agents shall have
the same rights and powers under this Agreement as any Purchaser and may
exercise the same as though it were not one of the Agents, and the terms
“Purchaser” and “Purchasers” shall include each of the Agents in its individual
capacity.
Section 9.9.    Successor Administrative Agent. The Administrative Agent, upon
thirty (30) days’ notice to Seller Parties and the Co-Agents, may voluntarily
resign and may be removed at any time, with or without cause, by the Co-Agents.
If the Administrative Agent shall voluntarily resign or be removed as
Administrative Agent under this Agreement, then the Co-Agents during such thirty
(30) day period shall appoint, with the consent of Seller from among the
remaining Committed Purchasers, a successor Administrative Agent, whereupon such
successor Administrative Agent shall succeed to the rights, powers and duties of
the Administrative Agent and the term “Administrative Agent” shall mean such
successor Administrative Agent, effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. Upon
resignation or replacement of any Administrative Agent in accordance with this
Section 9.9, the retiring Administrative Agent shall execute or authorize the
filing of such UCC-3 assignments and amendments, and assignments and amendments
of the Transaction Documents, as may be necessary to give effect to its
replacement by a successor Administrative Agent. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Article VIII and this Article IX shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
Section 9.10.    UCC Filings. Each of the Purchasers hereby expressly recognizes
and agrees that the Administrative Agent may be designated as the secured party
of record on the various UCC filings required to be made under this Agreement
and the party entitled to amend, release and terminate the UCC filings under the
Sale Agreement in order to perfect their respective interests in the
Receivables, Collections and Related Security, that such designation shall be
for administrative convenience only in creating a record or nominee holder to
take certain actions hereunder on behalf of the Purchasers and that such listing
will not affect in any way the status of the Purchasers as the true parties in
interest with respect to the Receivable Interests. In addition, such listing
shall impose no duties on the Administrative Agent other than those expressly
and specifically undertaken in accordance with this Article IX.

45



--------------------------------------------------------------------------------




ARTICLE X.
ASSIGNMENTS; PARTICIPATIONS
Section 10.1.    Assignments; Pledge to Federal Reserve.
(a)    Each of the Conduit Purchasers may at any time and from time to time,
without the consent of the Seller Parties, the Administrative Agent or any other
Person, assign to its Committed Purchaser, as liquidity provider under the
applicable Liquidity Agreement, all or any portion of its interest in the
Receivable Interests and the Transaction Documents pursuant to an assignment
agreement in form reasonably acceptable to such Conduit Purchaser, its Co-Agent
and its Committed Purchaser (an “Assignment Agreement”).


(b)    In addition, with the prior written consent of the Administrative Agent
(which consent will not be unreasonably withheld or delayed), each of the
Purchasers may assign to one or more Eligible Assignees (each, an “Assignee
Purchaser”) all or any part of its rights and obligations under this Agreement
pursuant to an assignment agreement, substantially in the form set forth in
Exhibit VI hereto (an “Assignment Agreement”) executed by such Assignee
Purchaser and such selling Purchaser. So long as no Amortization Event shall
have occurred and be continuing, the consent of Seller (which consent shall not
be unreasonably withheld or delayed) shall be required prior to the
effectiveness of any assignment under this Section 10.1(b) other than to an
existing Purchaser. Upon delivery of the executed Assignment Agreement to the
Administrative Agent, such selling Purchaser shall be released from its
obligations hereunder to the extent of such assignment. Thereafter, the Assignee
Purchaser shall for all purposes be a Purchaser party to this Agreement and
shall have all the rights and obligations of a Purchaser under this Agreement to
the same extent as if it were an original party hereto and thereto, and no
further consent or action by Seller, the Purchasers or any of the Agents shall
be required. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement. Purchasers may not assign all or any
part of their rights or obligations under this Agreement other than as permitted
by this Section 10.1.
(c)    Notwithstanding any other provision of this Agreement to the contrary,
any Purchaser may at any time pledge or grant a Security Interest in all or any
portion of its rights (including, without limitation, rights to payment of
principal and interest) under this Agreement to secure obligations of such
Purchaser to a Federal Reserve Bank located in the United States of America,
without notice to or consent of any other party hereto; provided that no such
pledge or grant of a Security Interest shall release such Purchaser from any of
its obligations hereunder or substitute any such pledgee or grantee for such
Purchaser as a party hereto.

46



--------------------------------------------------------------------------------




Section 10.2.    Participations. Any Purchaser may, in the ordinary course of
its business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Commitment and its Receivable Interests.
Notwithstanding any such sale by a Purchaser of a participating interest to a
Participant, such Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance of its obligations hereunder, and each of the parties hereto shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations under this Agreement. Each Purchaser agrees
that any agreement between such Purchaser and any such Participant in respect of
such participating interest shall not restrict such Purchaser’s right to agree
to any amendment, supplement, waiver or modification to the Transaction
Documents without such Participant’s consent, except for any amendment,
supplement, waiver or modification seeking to (i) increase the Commitment of
such Purchaser, (ii) reduce the Capital of any investment in any Receivable
Interest by such Purchaser or reduce the CP Costs or Yield Rate thereon, or
reduce any Fees payable to such Purchaser, (iii) postpone the date specified in
clause (i) of the definition of “Facility Termination Date” or the date for
payment of any Capital, Yield, CP Costs or Fees owing to such Purchaser, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, (iv) release all or
substantially all of the Collateral; (v) release Seller; (vi) release the
Performance Undertaking; or (vii) change any of the provisions of this Section
or the definition of “Required Co-Agents”, or any other provision hereof
specifying the number or percentage of Purchasers required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder.
Section 10.3.    Replacement of Purchaser. If (i) Seller becomes obligated to
pay additional amounts to any Purchaser pursuant to Section 8.3, or any
Purchaser gives notice of the occurrence of any circumstances described in
Section 1.7, or (ii) any Purchaser does not consent to any matter requiring its
consent under Section 12.1 when the Required Co-Agents have otherwise consented
to such matter, then Seller may within 90 days thereafter designate another bank
or financial institution meeting the requirements of an Eligible Assignee (or
otherwise reasonably acceptable to the Administrative Agent) (such other
institution being called a “Replacement Purchaser”) to purchase the Receivable
Interests of such Purchaser and such Purchaser’s rights hereunder, without
recourse to or warranty by, or expense to, such Purchaser, for a purchase price
equal to the outstanding Capital and CP Costs or Yield payable to such Purchaser
plus any accrued but unpaid fees owed to such Purchaser and any other amounts
payable to such Purchaser under this Agreement, and to assume all the
obligations of such Purchaser hereunder, all in compliance with Section 10.1.
Upon such purchase and assumption (pursuant to an Assignment Agreement), such
Purchaser shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Purchaser prior to the date of such purchase and assumption) and shall be
relieved from all obligations to Seller hereunder, and the Replacement Purchaser
shall succeed to the rights and obligations of such Purchaser hereunder.

47



--------------------------------------------------------------------------------




ARTICLE XI.
GRANT OF SECURITY INTEREST
Section 11.1.    Grant of Security Interest. In addition to any ownership
interest which the Administrative Agent may from time to time acquire pursuant
hereto, Seller hereby grants to the Administrative Agent for the ratable benefit
of the Purchasers, the Co-Agents and the Indemnified Parties, a continuing
Security Interest in all of Seller’s right, title and interest in, to and under
all Receivables now existing or hereafter arising, all Related Security, all
Collections and other rights and payments relating to such Receivables and
Related Security, and all proceeds of any of the foregoing (collectively, the
“Collateral”), prior to all other Liens on and Security Interests therein to
secure the prompt and complete payment of the Aggregate Unpaids and the
performance of all of Seller’s obligations under the Transaction Documents. The
Administrative Agent is hereby authorized to file a financing statement naming
Seller as the debtor and/or Seller and describing the collateral covered thereby
as “all personal property and the proceeds thereof”, “all assets and the
proceeds thereof” or words of similar effect. The Administrative Agent and the
Purchasers, the Co-Agents and the Indemnified Parties shall have, in addition to
the rights and remedies that they may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative
ARTICLE XII.
MISCELLANEOUS
Section 12.1.    Waivers and Amendments.
(a)    No failure or delay on the part of any of the Agents or Purchasers in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
12.1(b) or without satisfaction of the Rating Agency Condition, if applicable.
This Agreement and the provisions hereof may only be amended, supplemented,
modified or waived in a writing signed by the Seller, the Servicer and the
Required Co-Agents; provided, however, that (i) without the consent of any
Purchaser, the Agents and Seller may amend this Agreement solely to add
additional Persons as Purchasers hereunder; (ii) the Agents and the Purchasers
may enter into amendments to modify any of the terms or provisions of Article IX
of this Agreement without the consent of Seller, provided that (x) such
amendment has no negative impact upon Seller or Servicer, and (y) unless an
Amortization Event has occurred and is continuing, Seller shall have the right
to consent to the appointment of a successor Administrative Agent, which consent
shall not be unreasonably withheld, conditioned or delayed and (iii) without the
consent of each Purchaser directly affected thereby, (A) extend the Facility
Termination Date or the date of any payment or deposit of Collections by the
Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield (or any component of Yield), (C) reduce any fee payable to the
Administrative Agent for the benefit of any Purchaser, (D) change the Capital of
any Receivable Interest, (E) amend, modify or waive any provision of the
definition of Required Co-Agents or this Section 12.1(b), (F) consent to or
permit the assignment or transfer by the Seller of any of its rights and
obligations under this Agreement, (G)

48



--------------------------------------------------------------------------------




change the definition of “Investment Base”, “Commitment”, “Concentration Limit”,
“Default Horizon Ratio”, “Dilution Reserve”, “Eligible Receivable”, “Purchase
Price”, “Net Pool Balance” and “Required Reserve” or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses. Any modification or
waiver made in accordance with this Section 12.1 shall be binding upon each of
the parties hereto.
Section 12.2.    Notices. Except as provided in this Section 12.2, all
communications and notices provided for hereunder shall be in writing (including
email, bank wire, telecopy or electronic facsimile transmission or similar
writing) and shall be given to the other parties hereto at their respective
addresses or telecopy numbers set forth on the signature pages hereof or at such
other address or telecopy number as such Person may hereafter specify for the
purpose of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (a) if given by telecopy or email, upon the
receipt thereof, (b) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 12.2. Seller hereby authorizes the Purchasers to effect Purchases and
Yield Rate selections based on telephonic notices made by any Person whom the
Administrative Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an Authorized Officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Administrative Agent, the records of the Administrative Agent shall
govern absent manifest error.
Section 12.3.    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 8.3 or 8.4) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

49



--------------------------------------------------------------------------------




Section 12.4.    Protection of Ownership and Security Interests.
(a)    Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrative Agent may reasonably
request, to perfect, protect or more fully evidence the Purchasers’ ownership of
the Receivable Interests or the Administrative Agent’s (on behalf of the
Purchasers) Security Interest in the Collateral, or to enable the Administrative
Agent or the Purchasers to exercise and enforce their rights and remedies
hereunder. At any time after the occurrence of an Amortization Event, the
Administrative Agent may, or the Administrative Agent may direct Seller or the
Servicer to, notify the Obligors of Receivables, at Seller’s expense, of the
ownership or Security Interests of the Administrative Agent (on behalf of the
Purchasers) under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. Seller or the Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.
(b)    If any Seller Party fails to perform any of its obligations hereunder,
the Administrative Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Purchaser’s costs and expenses incurred in connection therewith
shall be payable by Seller as provided in Section 8.4. Each Seller Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables, including, financing statements describing as the
collateral covered thereby “all of debtor’s personal property or assets” or
words to that effect, notwithstanding that such wording may be broader in scope
than the Receivables described in this Agreement and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.
Section 12.5.    Confidentiality.
(a)    Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letters and
the other nonpublic, confidential or proprietary information with respect to the
Originators, the Seller, the Performance Guarantor, the Agents, the Purchasers
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that such party and its directors, officers and employees may disclose
such information (i) to such party’s external accountants, attorneys, investors,
potential investors and credit enhancers and the agents or advisors of such
Persons, and (ii) as required by any applicable law or regulation or by any
court, regulatory body or agency having jurisdiction over such party (including,
without limitation, the filing of this Agreement with the SEC as an exhibit to
any report filed on Form 8-K, 10-K or 10-Q under the Securities Exchange Act of
1934); and provided, further, that such party shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of such party.

50



--------------------------------------------------------------------------------




(b)    Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it and
any Originator (i) to each of the Agents and the Purchasers, (ii) to any
prospective or actual assignee or participant of any of the Agents or
Purchasers, and (iii) by any of the Agents or Purchasers to any rating agency,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to any Conduit Purchaser or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which any Co-Agent
acts as the administrative agent and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is advised of the confidential nature of such information and, in the
case of a Person described in clause (ii) above, agrees to be bound by the
provisions of this Section 12.5. In addition, each of the Agents and the
Purchasers may disclose any such nonpublic information pursuant to any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law) although each of them shall use commercially reasonable efforts to
ensure, to the extent permitted given the circumstances, that any such
information which is so disclosed is kept confidential.
Section 12.6.    Limitation on Recourse.
(a)    No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of any Seller Party, Agent or Purchaser as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any Seller Party,
Agent or Purchaser, any administrator of any Seller Party, Agent or Purchaser,
or any incorporator, organizer, Affiliate, stockholder, officer, employee,
director, manager, or similar Person of any Seller Party, Agent or Purchaser or
of any such administrator, as such, by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of such Seller Party,
Agent or Purchaser contained in this Agreement and all of the other agreements,
instruments and documents entered into by it pursuant hereto or in connection
herewith are, in each case, solely the corporate or limited liability company
obligations of such Seller Party, Agent or Purchaser, and that no personal
liability whatsoever shall attach to or be incurred by any Seller Party, Agent
or Purchaser, any administrator of any Seller Party, Agent or Purchaser, or any
incorporator, organizer, stockholder, Affiliate, officer, employee, director,
manager or similar Person of such Seller Party, Agent or Purchaser or of any
such administrator, as such, or any other of them, under or by reason of any of
the obligations, covenants or agreements of such Seller Party, Agent or
Purchaser contained in this Agreement or in any other such instruments,
documents or agreements, or that are implied therefrom, and that any and all
personal liability of every such administrator of such Seller Party, Agent or
Purchaser and each incorporator, organizer, stockholder, Affiliate, officer,
employee, director, manager or similar Person of such Seller Party, Agent or
Purchaser, of any such administrator, or any Seller Party, Agent or Purchaser,
or any of them, for breaches by such Seller Party, Agent or Purchaser of any
such obligations, covenants or agreements, which liability may arise either at
common law or at equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

51



--------------------------------------------------------------------------------




(b)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall, or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay its Commercial
Paper when due and (ii) after giving effect to such payment, either (x) such
Conduit Purchaser could issue Commercial Paper to refinance all of its
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all Commercial Paper is paid in full.
Any amount which such Conduit Purchaser does not pay pursuant to the operation
of the preceding sentence shall not constitute a claim (as defined in §101 of
the Bankruptcy Code) against or company obligation of such Conduit Purchaser for
any such insufficiency unless and until the Conduit Purchaser satisfies the
provisions of clauses (i) and (ii) above.
(c)    The provisions of this Section 12.6 shall survive the termination of this
Agreement.
Section 12.7.    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE AGENT’S SECURITY
INTEREST IN THE COLLATERAL OR REMEDIES HEREUNDER IN RESPECT THEREOF ARE GOVERNED
BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Section 12.8.    CONSENT TO JURISDICTION. EACH OF THE PARTIES HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT, AND EACH OF THE PARTIES HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ANY OF THE AGENTS OR THE PURCHASERS TO BRING PROCEEDINGS
AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST ANY OF THE AGENTS OR THE PURCHASERS OR
ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

52



--------------------------------------------------------------------------------




Section 12.9.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
Section 12.10.    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article VIII, and
Sections 12.5 through and including 12.9 shall be continuing and shall survive
any termination of this Agreement.
Section 12.11.    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. To the fullest extent permitted by applicable law, delivery of an
executed counterpart of a signature page of this Agreement by telefacsimile or
electronic image scan transmission (such as a “pdf” file) will be effective to
the same extent as delivery of a manually executed original counterpart of this
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

53



--------------------------------------------------------------------------------




Section 12.12.    PATRIOT Act. Each Purchaser that is subject to the
requirements of the Act hereby notifies Seller and the Servicer that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Seller Parties, the Originators and their
respective Subsidiaries, which information includes the name and address of the
Seller Parties, the Originators and their respective Subsidiaries and other
information that will allow such Purchasers to identify such parties in
accordance with the Act.

54



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
SUPERIOR COMMERCE LLC, AS SELLER


By: /s/ Melanie Housey
Name: Melanie Housey
Title:     President and Secretary


Address:
109 Northpark Blvd.
Covington, LA  70433
Attention: Treasurer and President & Secretary
Phone: 985-801-5123 and 985-801-5276
Fax: 985-809-1045 and 985-892-5282
Email: steven.cassanova@poolcorp.com and
melanie.housey@poolcorp.com








SCP DISTRIBUTORS LLC, AS THE SERVICER


By: /s/ Mark W. Joslin
Name: Mark W. Joslin
Title:     Vice President and Chief Financial Officer


Address:
109 Northpark Blvd.
Covington, LA  70433
Attention: Treasurer and General Counsel
Phone: 985-801-5123 and 985-801-5269
Fax: 985-809-1045 and 985-892-2438
Email: steven.cassanova@poolcorp.com and jennifer.neil@poolcorp.com

55



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
INDIVIDUALLY AS A COMMITTED PURCHASER, AS WELLS GROUP CO-AGENT AND AS
ADMINISTRATIVE AGENT




By: /s/ William P. Rutkowski
Name: William P. Rutkowski
Title:     Vice President


Address:    Wells Fargo Bank, National Association
1100 Abernathy Rd., NE
15th Floor, Suite 1500
Atlanta, GA 30328-5657
Attention:    William Rutkowski
Email:        WFCFReceivablesSecuritizationAtlanta@wellsfargo.com
Phone:        (770) 508-2180
Fax:        (866) 972-3558

56



--------------------------------------------------------------------------------








VICTORY RECEIVABLES CORPORATION, AS A CONDUIT PURCHASER






By: /s/ David V. DeAngelis
Name: David V. DeAngelis
Title:     Vice President




Address:
Victory Receivables Corporation
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Telephone:     (631) 930-7216
Facsimile:     (212) 302-8767
Attention:     David V. DeAngelis
Email:
ddeangelis@gssnyc.com



With a copy to:


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas, 12th Floor
New York, New York 10020
Attention:
Securitization Group

Telephone No.:  (212) 782-6957
Telecopier No.:  (212) 782-6448
Email:
securitization_reporting@us.mufg.jp

rhurst@us.mufg.jp


Wire Transfer Information:
Bank:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

ABA #:
026-009-632

Account Name:
VRC

Account #:
310051428

Reference:
Superior Commerce LLC / Pool Corp.




57



--------------------------------------------------------------------------------








THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS A COMMITTED
PURCHASER






By: /s/ Adrienne Young
Name: Adrienne Young
Title:     Vice President
    




Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Harborside Financial Center Plaza III
Jersey City, New Jersey 07311
Telecopier No.:  201-369-2149
Email:
securitization_reporting@us.mufg.jp



With a copy to:


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas, 12th Floor
New York, New York 10020
Attention:
Securitization Group

Telephone No.:  (212) 782-6957
Telecopier No.:  (212) 782-6448
Email:
securitization_reporting@us.mufg.jp

rhurst@us.mufg.jp


And, with a copy of any legal notice to:


The Bank of Tokyo-Mitsubishi UFH, Ltd.
Legal Office for the Americas
1251 Avenue of the Americas
15th Floor
New York, New York 10020-1104
Telephone:  (212) 782-4838
Telecopy:   (212) 782-6420
Email: LOAU@us.mufg.jp
amellon@us.mufg.jp





58



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS VICTORY GROUP
CO-AGENT






By: /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title:     Managing Director
    


Address:
The Bank of Tokyo-Mitsubishi UFH, Ltd.
1251 Avenue of the Americas, 12th Floor
New York, New York 10020
Attention:
Securitization Group

Telephone No.:  (212) 782-6957
Telecopier No.:  (212) 782-6448
Email:
securitization_reporting@us.mufg.jp

rhurst@us.mufg.jp




With a copy of any legal notice to:


The Bank of Tokyo-Mitsubishi UFH, Ltd.
Legal Office for the Americas
1251 Avenue of the Americas
15th Floor
New York, New York 10020-1104
Telephone:  (212) 782-4838
Telecopy:   (212) 782-6420
Email: LOAU@us.mufg.jp
amellon@us.mufg.jp









59



--------------------------------------------------------------------------------






EXHIBIT I

DEFINITIONS
Capitalized terms used and not otherwise defined herein, are used with the
meanings attributed thereto in this Agreement or, if not defined therein, in the
Sale Agreement.
Except as otherwise specified in this Agreement, all references in this
Agreement (i) to any Person (other than the Seller) shall be deemed to include
such Person’s successors and assigns, and (ii) to any law, agreement, statute or
contract specifically defined or referred to in this Agreement shall be deemed
references to such law, agreement, statute or contract as the same may be
supplemented, amended, waived, consolidated, replaced or modified from time to
time, but only to the extent permitted by, and effected in accordance with, the
terms thereof. The words “herein,” “hereof” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any provision of this Agreement, and references to “Article,”
“Section,” “paragraph,” “Exhibit,” “Schedule” and “Appendix” are references to
this Agreement unless otherwise specified. Whenever the context so requires,
words importing any gender include the other gender. Any of the defined terms
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference; the singular includes the plural and the
plural includes the singular. The word “or” shall not be exclusive.
All accounting terms not otherwise defined in this Agreement shall have the
meanings assigned them in conformity with GAAP; provided that if at any time (a)
the Seller Parties adopt IFRS with the agreement of its independent public
accountants and (b) the SEC requires or permits United States reporting
companies to utilize IFRS in lieu of GAAP for reporting purposes, the Seller
Parties shall promptly notify the Administrative Agent in writing that they have
elected to so use IFRS in lieu of GAAP and, upon any such notice, references
herein and in the Transaction Documents to GAAP shall thereafter be construed to
mean IFRS as in effect from time to time All terms used in Article 9 of the UCC
and not specifically defined in this Agreement shall be defined herein and in
the Transaction Documents as such terms are defined in the UCC as in effect in
the State of New York. Each reference to this Agreement, any other Transaction
Document, or any other agreement shall be a reference to such agreement together
with all exhibits, schedules, attachments and appendices thereto, in each case
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof and hereof. References to “writing” include
telecopying, printing, typing, lithography and other means of reproducing words
in a tangible visible form including computer generated information accessible
in tangible visible form. References to “written” include faxed, printed, typed,
lithographed and other means of reproducing words or symbols in a tangible
visible form consistent with the preceding sentence. The words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”.     
Unless otherwise expressly provided herein, any period of time ending on a day
which is not a Business Day shall end on the next succeeding Business Day.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

60



--------------------------------------------------------------------------------




In addition, as used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
“Account Control Agreement” means an agreement, in form reasonably acceptable to
the Administrative Agent, in which a Collection Bank or a Lock-Box Bank agrees
to take instructions from the Administrative Agent with respect to the
disposition of funds in a Collection Account or a Lock-Box Account without
further consent of any Seller Party or Originator; provided, however, that any
such agreement may allow a Seller Party or Originator to give instructions with
respect to such Collection Account or Lock-Box Account prior to delivery of a
Notice of Exclusive Control.
“Act” has the meaning specified in Section 3.1(y).
“Adjusted BTMU LIBO Rate” means, for any Interest Period, the sum of (a) the
BTMU LIBO Rate for such Interest Period, plus (b) the Applicable Margin.
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
“Adverse Claim” means a Lien, Security Interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
“Administrative Agent’s Account” means Wells’ account no. 37235547964501792, at
Wells Fargo Bank, National Association, 420 Montgomery Street, San Francisco,
CA, ABA No. 121-000-248, Reference: Superior Commerce LLC, or any other account
or accounts as the Administrative Agent may indicate from time to time.
“Administrative Agent’s Fee Letter” means that certain Administrative Agent’s
Fee Letter dated as of October 11, 2013 by and between Seller and the
Administrative Agent, as the same may be amended, restated or otherwise modified
from time to time.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
Contract or otherwise.

61



--------------------------------------------------------------------------------




“Agents” means, collectively, the Administrative Agents and the Co-Agents
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Receivable Interests outstanding on such date.
“Aggregate Commitment” means, on any date of determination, the aggregate of all
Purchasers’ Commitments.
“Aggregate Reduction” has the meaning specified in Section 1.3.
“Aggregate Unpaids” means, at any time, the sum of the Aggregate Capital and all
Required Amounts.
“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the sum of
(a) the highest as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Rate, or (iii) if available, LIBOR
Market Index Rate, plus (b) in each of the foregoing cases, the Applicable
Margin. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate, the Federal Funds Rate or the LIBOR Market Index Rate shall
be effective on the date of each such change.
“Amortization Date” means the earliest to occur of (a) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 7.1(g), (b) the Business Day specified in a written notice from the
Administrative Agent or any Purchaser following the occurrence and during
continuation of any other Amortization Event, and (c) the date which is five (5)
Business Days after the Administrative Agent’s receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement.
“Amortization Event” has the meaning specified in Section 7.1.
“Applicable Law” means, for any Person or property of such Person on any date of
determination, all applicable laws, rules, regulations (including proposed,
temporary and final income tax regulations), statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations by
any Governmental Authority (including, without limitation, usury laws, the
Federal Truth in Lending Act, and Regulation Z, Regulation D and Regulation B of
the Federal Reserve Board), and applicable judgments, decrees, injunctions,
writs, orders, or line of action of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.
“Applicable Margin” has the meaning set forth in the Purchasers’ Fee Letter.
“Assignee Purchaser” has the meaning set forth in Section 10.1.
“Assignment Agreement” has the meaning set forth in Section 10.1.

62



--------------------------------------------------------------------------------




“Authorized Officer” means, with respect to any Person, its chief executive
office, president, chief financial officer, vice president, treasurer or
assistant treasurer.
“Broken Funding Costs” means:
(a)    For any Capital of Victory which is accruing CP Costs and that (i) is
reduced with less than two (2) Business Days’ prior written notice, (ii) is not
prepaid in the amount specified in a Reduction Notice on the date specified
therein or (iii) is assigned or otherwise transferred by Victory to its
liquidity providers under its Liquidity Agreement, an amount equal to the
excess, if any, of (A) the CP Costs that would have accrued during the remainder
of the applicable commercial paper tranche periods determined by the Victory
Group Co-Agent to relate to such Capital if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (1) to the extent all or a portion of such Capital is
allocated to another Receivable Interest, the amount of CP Costs actually
accrued during the remainder of such period on such reallocated Capital, plus
(2) to the extent such Capital is not allocated to another Receivable Interest,
the income, if any, actually received during the remainder of such period by the
applicable Conduit Purchaser from investing the portion of such Capital not so
allocated; and
(b)    For any Capital of BTMU which is accruing Yield for an Interest Period at
an Adjusted BTMU LIBO Rate and that is reduced on a day other than the last day
of its applicable Interest Period as determined in good faith by BTMU, an amount
equal to the excess, if any, of (A) the Yield that would have accrued on such
Capital during the remainder of such Interest Period if such reduction had not
occurred, over (B) the sum of (1) to the extent all or a portion of such Capital
is allocated to another Interest Period, the amount of Yield actually accrued
during such new Interest Period on such reallocated Capital, plus (2) to the
extent such Capital is not allocated to another Interest Period, the income, if
any, actually received during the remainder of such period by BTMU from
investing the portion of such Capital not so allocated.
“BTMU” has the meaning specified in the preamble to this Agreement.
“BTMU LIBO Rate” means for any Interest Period either (a) the interest rate per
annum designated as The Bank of Tokyo-Mitsubishi UFJ, Ltd. LIBO Rate for a
period of time comparable to such Interest Period as of 11:00 a.m. (London,
England time) on the second Business Day preceding the first day of such
Interest Period or (b) if a rate cannot be determined under clause (a), an
annual rate equal to the average (rounded upwards if necessary to the nearest
1/100th of 1%) of the rates per annum at which deposits in U.S. Dollars with a
duration comparable to such Interest Period in a principal amount substantially
equal to the applicable Rate Tranche are offered to the principal London office
of BTMU by three London banks, selected by BTMU in good faith, at approximately
11:00 a.m. London time on the second Business Day preceding the first day of
such Interest Period.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LMIR or
the BTMU LIBO Rate, any day on which dealings in dollar deposits are carried on
in the London interbank market.

63



--------------------------------------------------------------------------------




“Calculation Period” means a calendar month.
“Capital” of any Receivable Interest means, at any time, (A) the Purchase Price
of such Receivable Interest minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored in
the amount of any Collections or other payments so received and applied if at
any time the distribution of such Collections or payments are rescinded,
returned or refunded for any reason.
“Capital Settlement Date” means the second Business Day after any Settlement
Report revealing an Investment Excess is delivered.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Cash Application Center” means a group of Distributors’ Credit Department
employees operating out of designated Pool Corporation facilities exclusively
for the purpose of managing the process of applying customer payments to open
accounts receivable balances and depositing customer payments that are mailed to
Post Office Boxes.
“Change of Control” means:
(a)    any event or series of events in which any person or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) acting in concert obtain beneficial ownership or control in one or more
series of transactions of more than thirty percent (30%) of the Capital Stock or
thirty percent (30%) of the voting power of the Performance Guarantor entitled
to vote in the election of members of the board of directors of the Performance
Guarantor,
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors of the Performance Guarantor cease to be
composed of individuals (i) who were members of the board of directors on the
first day of such period, (ii) whose election or nomination to the board of
directors was approved by individuals who comprised a majority of the board of
directors on the first day of such period or (iii) whose election or nomination
to the board of directors was approved by (A) individuals who were members of
the board of directors on the first day of such period or (B) individuals whose
election or nomination to the board of directors was approved by a majority of
the board of directors on the first day of such period; provided that in each
case such individuals constituted a majority of the board of directors at the
time of such election or nomination, or

64



--------------------------------------------------------------------------------




(c) there shall have occurred under any indenture or other evidence of
Indebtedness in excess of $5,000,000 any “change in control” (as defined in such
indenture or other evidence of Indebtedness) obligating the Performance
guarantor to repurchase, redeem or repay all or any part of the Indebtedness or
Capital Stock provided for therein; or
(d) any Originator, the Servicer or Seller ceases to be a direct or indirect
wholly-owned Subsidiary of Performance Guarantor; provided that any Originator
may merge or consolidate into or with another Originator and such merger or
consolidation shall not constitute a Change of Control.
“Charged-Off Receivable” means a Receivable: (a) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 7.1(g) (as if references to Seller Party therein refer to such Obligor);
(b) as to which the Obligor thereof, if a natural person, is deceased, (c)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible, or (d) which has been identified by Seller as
uncollectible.
“Co-Agents” means the Wells Group Co-Agent and the Victory Group Co-Agent.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
“Collateral” has the meaning specified in Section 11.1.
“Collection Account” means each concentration account, depositary account or
similar account in which any Collections are collected or deposited which is not
associated with a Lock-Box but which is listed on Exhibit IV.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Commercial Paper” means promissory notes of a Conduit Purchaser issued by such
Conduit Purchaser in the commercial paper market.
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to make investments in Receivable Interests from Seller, in
an amount not to exceed (a) in the aggregate, the amount set forth opposite such
Committed Purchaser’s name on Schedule A to this Agreement, as such amount may
be modified in accordance with the terms hereof and (b) with respect to any
individual Purchase hereunder, its Purchaser Group’s Percentage of the Purchase
Price therefor.

65



--------------------------------------------------------------------------------




“Committed Purchaser” has the meaning specified in the preamble to this
Agreement.
“Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), the applicable concentration limit shall be
determined according to the following table:
S&P Rating
Moody’s Rating
Allowable % of Eligible Receivables
A-1+
P-1
12.00%
A-1
P-1
10.00%
A-2
P-2
8.00%
A-3
P-3
6.00%
Below A-3 or Not Rated by either S&P or Moody’s
Below P-3 or Not Rated by either S&P or Moody’s
3.00%




; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is a Non-Rated Obligor,
the applicable Concentration Limit shall be the one set forth in the last line
of the table above, and (iii) subject to the Purchasers’ sole discretion,
satisfaction of the Rating Agency Condition (if applicable) and/or an increase
in the Required Reserve Factor Floor, upon Seller’s request from time to time,
the Purchasers may agree to a higher percentage of Eligible Receivables for a
particular Obligor and its Affiliates (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by any Purchaser upon not less than five (5) Business Days’
written notice to Seller and the Administrative Agent.
“Conduit Purchaser” has the meaning specified in the preamble to this Agreement.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“Contract Year” means (i) the period beginning on the 11th day of October, 2013
and ending on the day prior to such date in the succeeding year, and (ii)
thereafter, each period beginning on an anniversary of the date of this
Agreement and ending on the day prior to such anniversary in the next succeeding
calendar year.
“CP Costs” means, for each day, the sum of (i) discount or interest accrued on
Commercial Paper on such day, plus (ii) any and all accrued commissions in
respect of placement agents and Commercial Paper dealers, and issuing and paying
agent fees incurred, in respect of such Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase or financing facilities which are funded by
Commercial Paper for such day, minus (iv) any payment received on such day net
of expenses in respect of Broken Funding Costs related to the prepayment of any
investment of any Conduit Purchaser pursuant to the terms of any receivable
purchase or financing facilities funded substantially with Commercial Paper. In
addition to the foregoing costs, if Seller shall request any Purchase during any
period of time determined by a Conduit Purchaser

66



--------------------------------------------------------------------------------




in its sole discretion to result in incrementally higher CP Costs applicable to
such Purchase, the Capital associated with any such Purchase shall, during such
period, be deemed to be funded by such Conduit Purchaser in a special pool
(which may include capital associated with other receivable purchase or
financing facilities) for purposes of determining such additional CP Costs
applicable only to such special pool and charged each day during such period
against such principal.
“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VII hereto, as modified from time to time
in accordance with this Agreement.
“Cut-Off Date” means for any Monthly Report or monthly computation, the last day
of the most recent Calculation Period, and for any Weekly Report or related
computation, the last day of the period covered by such Weekly Report, as
applicable.
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(a) 91, multiplied by (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three (3)
Calculation Periods including and immediately preceding such Cut-Off Date.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection of a Receivable if any Dilution occurs with
respect to such Receivable. The amount of the Collection which Seller shall be
deemed to have received shall equal, in the case of clauses (a)-(d) of the
definition of “Dilution,” the amount by which the Outstanding Balance of such
Receivable was reduced as a result thereof and, in the case of clause (e) of the
definition of “Dilution,” the Outstanding Balance of such Receivable.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1,000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Alternate Base Rate.
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the last four (4) months ending on such Cut-Off Date, by (ii)
the Net Pool Balance as of such Cut-off Date.

67



--------------------------------------------------------------------------------




“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables which
became Defaulted Receivables during the month that includes such Cut-Off Date,
by (b) the aggregate sales generated by the Originators during the month
occurring four (4) months prior to the month ending on such Cut-Off Date.
“Defaulted Receivable” means a Receivable: (a) as to which the Obligor thereof
has suffered an event of bankruptcy; (b) which, consistent with the Originators’
credit and collection policies, should be written off as uncollectible; or (c)
as to which any payment, or part thereof, remains unpaid for 91 days or more
from the original due date.
“Delinquency Ratio” means, at any time, a percentage equal to (a) the aggregate
outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the aggregate outstanding principal
balance of all Receivables at such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days or more from the original due
date.
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable due to (a) any defective or rejected goods or services,
any cash discount or any other adjustment by any Originator or any Affiliate
thereof (other than as a result of any Collections), or as a result of any
governmental or regulatory action, (b) any setoff in respect of any claim by the
Obligor thereof (whether such claim arises out of the same or a related or an
unrelated transaction), (c) any warranty claim, rebate or refund (only to the
extent not included in computing the Rebate Reserve), (d) any misstatement of
the amount thereof, or (e) any misrepresentation; provided, however, that
“Dilution” shall not include a credit memo where offset by a rebill or
correction on the same day when the original due date is not extended and such
re-bill or correction can be captured and reported.
“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate sales generated by the
Originators during the one (1) month ending on such Cut-Off Date, by (b) the Net
Pool Balance as of such Cut-Off Date.
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (b) the aggregate sales generated by the Originators during the
one (1) month ending on such Cut-Off Date.
“Dilution Reserve” means, for any month, the product (expressed as a percentage)
of: (a) the sum of (i) 2.0 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times (b) the Dilution Horizon
Ratio as of the immediately preceding Cut-Off Date.

68



--------------------------------------------------------------------------------




“Dilution Volatility Component” means, at any time, the product (expressed as a
percentage) of (i) the difference between (a) the highest 3-month rolling
average Dilution Ratio over the 12-month period then most recently ended and (b)
the Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the amount calculated in (i)(a) of this definition and the denominator
of which is equal to the amount calculated in (i)(b) of this definition.
“Distributors” has the meaning specified in the preamble to this Agreement.
“Dominion Date” has the meaning specified in Section 6.2(c).
“Eligible Assignee” means any bank or other financial institution organized
under the laws of the United States or a political subdivision thereof having a
combined capital and surplus of at least $250,000,000.
“Eligible Extended Term Receivable” means, as of any date of determination, a
Receivable which exceeds the payment term set forth in clause (c) of the
definition of “Eligible Receivable” but is within 120 days of the original due
date therefor and meets all other criteria for being an “Eligible Receivable”.
“Eligible Receivable” means a Receivable:
(a)    the Obligor of which (i) is organized under the laws of the United States
of America or a political subdivision thereof, (ii) is not an Affiliate of any
Originator or Performance Guarantor, (iii) is not a government or a governmental
subdivision or agency (unless the Assignment of Claims Act of 1940, as amended,
has been complied with), and (iv) is not an individual person,
(b)    which is not a Delinquent Receivable or Defaulted Receivable or owing
from an Obligor as to which more than 25% of the aggregate Outstanding Balance
of all Receivables owing from such Obligor are Defaulted Receivables,
(c)    which is within 120 days of the original due date therefor,
(d)    which is an “account” or a “payment intangible” as defined in section
9-102 of the UCC of all applicable jurisdictions,
(e)    which is denominated and payable only in United States dollars in the
United States,
(f)    which arises under a Contract, invoice or other written contractual
obligation which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms,
(g)    which arises under a Contract, invoice or other written contractual
obligation that contains an obligation to pay a specified sum of money,
contingent only upon the sale of goods or the provision of services by the
applicable Originator,

69



--------------------------------------------------------------------------------




(h)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
(i)    which satisfies in all material respects all applicable requirements of
the Credit and Collection Policy,
(j)    which was generated in the ordinary course of the applicable Originator’s
business,
(k)    which arises solely from the sale of goods or the provision of services
to the related Obligor by the applicable Originator, and not by any other Person
that is not an Originator (in whole or in part),
(l)    which is not subject to (A) any right of rescission or set-off, or (B)
any currently asserted counterclaim or other defense (including defenses arising
out of violation of usury laws) or any other Adverse Claim of the applicable
Obligor against the applicable Originator (i.e., the Obligor with the right,
claim or defense has such right claim or defense directly against the Originator
rather than against an Affiliate of such Originator), and the Obligor thereon
holds no right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise the sale of which gave rise to such
Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract); provided, however, that (1) if such rescission, set-off,
counterclaim, defense or repurchase right affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected (i.e., the amount of the outstanding claim or the
amount the Obligor is entitled to set-off against the applicable Originator
based on the amount which such Originator owes the applicable Obligor) would be
netted against the applicable Receivable, but the excess of the Receivable over
such outstanding claim or set-off would be included as an Eligible Receivable)
and (2) Receivables of any Obligor which has any accounts payable from the
applicable Originator (thus giving rise to a potential offset against such
Obligor’s Receivables) may be treated as Eligible Receivable to the extent that
such Obligor has agreed pursuant to a written agreement in form and substance
satisfactory to the Administrative Agent, that such Receivable shall not be
subject to such offset,
(m)    as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,
(n)    as to which all right, title and interest to and in which has been
validly transferred by the applicable Originator directly or indirectly to
Seller pursuant to the applicable Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim (other than
pursuant to the Transaction Documents), and

70



--------------------------------------------------------------------------------




(o)    is required to be paid in a manner permitted by Section 6.2(b).
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of the Performance
Guarantor or any ERISA Affiliate or (b) has at any time within the preceding six
(6) years been maintained for the employees of the Performance Guarantor or any
current or former ERISA Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.
“ERISA Affiliate” means any Person who together with any Seller Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.
“ERISA Termination Event” means except for any such event or condition that
could not reasonably be expected to have a Material Adverse Effect: (a) a
“Reportable Event” described in Section 4043 of ERISA for which the notice
requirement has not been waived by the PBGC, or (b) the withdrawal of the
Performance Guarantor or any ERISA Affiliate from a Pension Plan during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 412 of the Code or Section 302 of ERISA, or (g) the partial
or complete withdrawal of the Performance Guarantor of any ERISA Affiliate from
a Multiemployer Plan if withdrawal liability is asserted by such plan, or (h)
any event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.
“Excess Availability” means, on any date of determination, the excess, if any,
over the Aggregate Capital outstanding, of the lesser of (i) the Facility Limit
and (ii) the Investment Base as of the date of the most recent Settlement
Report.

71



--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Co-Agent
or any Purchaser or any payment to be made by or on account of the Aggregate
Unpaids hereunder: taxes imposed on its overall net income, and franchise taxes
imposed on it, by (i) the jurisdiction under the laws of which such Person is
incorporated or organized or (ii) the jurisdiction in which the Administrative
Agent’s, such Co-Agent’s or such Purchaser’s principal executive office or its
applicable Funding Office is located.
“Facility Account” means account no. 0882357791 at Capital One Bank, 201 St.
Charles Ave., 29th Floor, New Orleans, LA 70170, ABA #065000090, Account Name:
SCP Distributors LLC Concentration Account, or such other account as may be
designated by Seller in writing from time to time.
“Facility Limit” means (a) $80,000,0000 between September 1 and February 28 of
any year, and $120,000,000 between March 1 and August 31 of any year (the “Base
Facility Limit”), plus (b) an incremental $40,000,000 between April 1 and June
30 of any year (the “Seasonal Facility Limit”); provided, however, that the
Facility Amount may be increased up to an amount to be determined by agreement
of Seller and the Co-Agents, so long as no Amortization Event or Potential
Amortization Event exists and is continuing (it being understood that the
Commitments associated with any increase in the Facility Amount may be provided
by existing Purchasers and/or new Purchasers).
“Facility Termination Date” means the earlier of (i) October 11, 2015, and (ii)
the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (i) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:30
a.m. (New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fee Letters” means, collectively, the Administrative Agent’s Fee Letter and the
Purchasers’ Fee Letter.
“Fees” means, collectively, any fees payable pursuant to a Fee Letter.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

72



--------------------------------------------------------------------------------




“Fiscal Year” means any period of twelve consecutive fiscal months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2013 Fiscal Year”) refers to the Fiscal Year ending on
December 31, 2013.
“Funding Office” means, with respect to any Purchaser, the office of such
Purchaser maintaining its investments in the Receivable Interests.
“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Performance Guarantor: (a) which is of a “going
concern” or similar nature; (b) which relates to the limited scope of
examination of matters relevant to such financial statement; (c) which relates
to the treatment or classification of any item in such financial statement and
which, if adjusted in the manner deemed appropriate by the Performance
Guarantor’s independent public accountants, would have the effect of causing an
Amortization Event.
“Incremental Purchase” means a purchase of a Receivable Interest that increases
the total outstanding Aggregate Capital hereunder.
“Indebtedness” has the meaning specified in the Senior Credit Agreement.
“Independent Director” means a director of Seller who shall not have been at the
time of such Person’s appointment or at any time during the preceding five years
and shall not be as long as such person is a director of Seller (i) a director,
officer, employee, partner, shareholder, member, manager or Affiliate of any of
the following Persons (collectively, the “Independent Parties”): the Performance
Guarantor, the Servicer, any Originator, or any of their respective Subsidiaries
or Affiliates (other than Seller or another special purpose entity which is a
Subsidiary or Affiliate of the Performance Guarantor or an Originator), (ii) a
supplier to any of the Independent Parties or Seller, (iii) the beneficial owner
(at the time of such individual’s appointment as an Independent Director or at
any time thereafter while serving as an Independent Director) of any of the
outstanding membership or other equity interests of the Seller, any Originator,
the Performance Guarantor or any of their respective Subsidiaries or Affiliates,
having general voting rights, (iv) a Person controlling or under common control
with any director, officer, employee, partner, shareholder, member, manager,
affiliate or supplier of any of the Independent Parties or Seller, or (v) a
member of the immediate family of any director, officer, employee, partner,
shareholder, member, manager, affiliate or supplier of any of the Independent
Parties or Seller; (b) has not less than three (3) years’ experience in serving
as an Independent Director or manager for special purpose vehicles engaged in
securitization and/or structured financing transactions, and (c) is employed by
AMACAR Group, LLC, Lord Securities Corporation, CT Corporation Staffing, Inc.,
or CSC Entity Services, LLC;

73



--------------------------------------------------------------------------------




or is otherwise reasonably acceptable to the Agents. To the fullest extent
permitted by applicable law, including the Limited Liability Company Act of the
State of Delaware as in effect from time to time, the Independent Director’s
fiduciary duty in respect of any decision on any matter requiring the unanimous
vote of Seller’s managers (including the Independent Director) shall be to
Seller and its creditors rather than solely to Seller’s equity holders. In
furtherance of the foregoing, when voting on matters subject to the vote of the
managers, including any matter requiring the unanimous vote of Seller’s managers
(including the Independent Director), notwithstanding that Seller is not then
insolvent, the Independent Director shall take into account the interests of the
creditors of Seller as well as the interests of Seller.
“Interest Period” means a period of 1 week to two (2) months selected by Seller
in consultation with BTMU (or such other period as they may agree upon).
“Investment Availability” means, on any Business Day, that the Aggregate Capital
outstanding hereunder is less than the lesser of (i) the Facility Limit and (ii)
the difference between the Net Pool Balance and the Required Reserves.
“Investment Base” means, on any date of determination, the difference between
the Net Pool Balance and the Required Reserve.
“Investment Excess” means, on any Business Day, that (a) the Aggregate Capital
outstanding hereunder exceeds the lesser of (i) the Facility Limit and (ii) the
Investment Base, or (b) the aggregate of the Receivable Interests exceeds 100%.
“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.
“Lien” means any Security Interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.
“Liquidation Period” means the period beginning on the Facility Termination Date
and ending on the date thereafter when all Aggregate Unpaids have been paid in
full and all Commitments have been terminated.

74



--------------------------------------------------------------------------------




“Liquidity Agreement” means any agreement pursuant to which a Committed
Purchaser or other committed financial institution agrees to make advances to,
or purchase assets from, a Conduit Purchaser in order to provide liquidity for
such Conduit Purchaser’s Purchases hereunder.
“LMIR” means, on any date of determination, a rate per annum equal to the sum of
(a) the LIBOR Market Index Rate plus (b) the Applicable Margin.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed an Account Control Agreement has been granted exclusive access for the
purpose of retrieving and processing payments made on the Receivables and which
is listed on Exhibit IV.
“Lock-Box Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Lock-Box Bank” means, at any time, any of the banks holding one or more
Lock-Box Accounts.
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or operations of (i) Seller, or (ii) Performance Guarantor and its
Subsidiaries, taken as a whole, (b) the ability of any Seller Party to perform
its obligations under this Agreement or the ability of Performance Guarantor to
perform its obligations under the Performance Undertaking, (c) the legality,
validity or enforceability of this Agreement or any other Transaction Document,
(d) the Administrative Agent’s or any Purchaser’s interest in any material
portion of the Receivables, the Related Security or the Collections with respect
thereto, or (e) the collectability of any material portion of the Receivables.
“Material Indebtedness” means (a) the Senior Credit Agreement (whether or not
any amount is outstanding thereunder), and (b) Indebtedness in excess of
$7,500,000 in aggregate principal amount.
“Monthly Payment Date” means the 7th Business Day of each month hereafter.
“Monthly Report” means a report in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
and the Purchasers pursuant to Section 6.6.
“Monthly Reporting Date” means the 15th day of each month hereafter (or, if any
such day is not a Business Day, the next succeeding Business Day thereafter).

75



--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Performance Guarantor or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time minus the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit or Special Concentration Limit for
such category, minus the Rebate Reserve (to the extent the rebates intended to
be covered thereby are not included as Dilution) and minus the aggregate
Outstanding Balance of all Eligible Extended Term Receivables to the extent such
aggregate Outstanding Balance exceeds 36% of the aggregate Outstanding Balance
of all Eligible Receivables.
“Non-Rated Obligor” shall mean any Obligor rated below A-3 or P-3 or which is
not rated by either S&P or Moody’s, respectively.
“Notice of Exclusive Control” means, with respect to an Account Control
Agreement, a notice given by the Administrative Agent to the related Collection
Bank or Lock-Box Bank in substantially the form prescribed by or attached to
such Account Control Agreement pursuant to which the Administrative Agent
exercises its exclusive right to direct the disposition of funds on deposit in
the applicable Collection Account(s) or Lock-Box Account(s) in accordance with
such Account Control Agreement.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Organizational Document” means, relative to any Person, its certificate or
articles of incorporation or formation, its by-laws, its partnership agreement,
its memorandum and articles of association, its limited liability company
agreement and/or operating agreement, share designations or similar organization
documents and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Capital Stock.
“Originator” means each of SCP Distributors LLC, a Delaware limited liability
company, Horizon Distributors, Inc., a Delaware corporation, Superior Pool
Products LLC, a Delaware limited liability company, and Poolfx Supply LLC, a
Delaware limited liability company.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 10.2.
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

76



--------------------------------------------------------------------------------




“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Performance Guarantor
or any ERISA Affiliates or (b) has at any time within the preceding six (6)
years been maintained for the employees of the Performance Guarantor or any of
its current or former ERISA Affiliates.
“Percentage” means, as to any Purchaser, the ratio (expressed as a percentage)
of its Commitment to the Aggregate Commitment.
“Performance Guarantor” means Pool Corporation, a Delaware corporation.
“Performance Undertaking” means a performance undertaking in the form of Exhibit
X hereto, duly executed by the Performance Guarantor in favor of Seller.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means has the meaning provided in the Sale Agreement.
“P.O. Box Agreement” has the meaning provided in the Sale Agreement.
“Post Office Box” means the post office boxes into which Obligors direct
payments on Receivables which post office boxes are not related to any Lock-Box
Account.
“Potential Amortization Event” means an event which, with the passage of any
applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.
“Purchase” means an Incremental Purchase or a Reinvestment.
“Purchase Date” means the Business Day on which a Purchase occurs.
“Purchase Price” means, with respect to any Incremental Purchase of a Receivable
Interest, the amount paid to Seller for such Receivable Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused Portion of the Facility Limit on the applicable
Purchase Date, and (ii) the excess, if any, of the Net Pool Balance (less the
Required Reserve) as of the last day of the most recent Settlement Report over
the outstanding Aggregate Capital determined as of the applicable Purchase Date,
taking into account the proposed Incremental Purchase.
“Purchase Notice” has the meaning set forth in Section 1.1(a).
“Purchaser” has the meaning set forth in the preamble to this Agreement and
shall include such Person’s respective successors and permitted assigns.

77



--------------------------------------------------------------------------------




“Purchasers’ Fee Letter” means that certain Purchasers’ Fee Letter dated as of
October 11, 2013 by and among Seller, the Administrative Agent and the
Purchasers, as the same may be amended, restated or otherwise modified from time
to time.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
“Proposed Reduction Date” has the meaning specified in Section 1.3.
“Purchase” means an Incremental Purchase or a Reinvestment.
“Purchaser” means a Committed Purchaser or the Conduit Purchaser, as the case
may be.
“Purchaser Group” means each of the Victory Group and the Wells Group.
“Rating Agency Condition” means, if applicable, that a Conduit Purchaser has
received written notice from S&P or Moody’s or any other rating agency then
rating such Conduit Purchaser’s Commercial Paper, that the execution and
delivery of, or an amendment, a change or a waiver of, this Agreement or the
Receivables Sale Agreement will not result in a withdrawal or downgrade of the
then current ratings on such Conduit Purchaser’s Commercial Paper or, if
applicable, the conditions required for post-closing review as described in a
letter or letters from S&P or Moody’s or such other rating agency.
“Rebate Reserve” means the aggregate balance of each Originator’s General Ledger
Accounts 00-2001-09 and 00-2000-09 which reflect estimated year-to-date volume
rebates earned but not yet paid to customers based on eligible purchases.
“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to an Originator, whether constituting an
account, chattel paper, an instrument or a general intangible, arising from the
sale of goods or provision of services by such Originator and includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the Obligor or the applicable Originator
treats such indebtedness, rights or obligations as a separate payment
obligation.

78



--------------------------------------------------------------------------------




“Receivable Interest” means, at any time, an undivided percentage interest
(computed as set forth below) associated with a designated amount of Capital,
selected pursuant to the terms and conditions hereof in (i) each Receivable
arising prior to the time of the most recent computation or recomputation of
such undivided interest, (ii) all Related Security with respect to each such
Receivable, and (iii) all Collections with respect to, and other proceeds of,
each such Receivable. Each such undivided percentage interest shall equal:
C    

NPB-RR
where:
C    =    the Capital of such Receivable Interest.
NPB    =    the Net Pool Balance.
RR    =    the Required Reserve.
Such undivided percentage interest shall be initially computed on its date of
purchase. Thereafter, until the Facility Termination Date, each Receivable
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Facility Termination Date. The variable percentage represented
by any Receivable Interest is computed (or deemed recomputed) as of the close of
the Business Day immediately preceding the Facility Termination Date and shall
equal 100% in the aggregate for all Receivable Interests at all times
thereafter.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Change” means the adoption, phase-in or taking effect after the date
of this Agreement of, or any change after the date of this Agreement in, any
Applicable Law, rule or regulation (including, without limitation, any
Applicable Law, rule or regulation regarding capital adequacy), guideline, any
accounting principles or any change therein in any of the foregoing, or any
change in the interpretation or administration of any of the foregoing by the
Financial Accounting Standards Board, any Governmental Authority, central bank
or comparable agency charged with the interpretation or administration thereof,
(ii) the request, guidance or directive from the Financial Accounting Standards
Board, any Governmental Authority, central bank or comparable agency (whether or
not having the force of law), or (iii) the compliance, application or
implementation by any Affected Party with or of any of the foregoing subclauses
(i) or (ii) or an Existing Law; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change” regardless of the date enacted,
adopted or issued.

79



--------------------------------------------------------------------------------




“Reinvestment” has the meaning set forth in Section 2.1.
“Related Security” means, with respect to any Receivable:
(i) all right, title and interest (if any) in the goods, the sale of which gave
rise to such Receivable, and any and all insurance contracts with respect
thereto,
(ii) all other Security Interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, letters of credit, insurance and other supporting
obligations, agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of the applicable Originator’s right, title and interest in each Post
Office Box, each Lock-Box, each Lock-Box Account and each Collection Account,
and
(vii) all proceeds of any of the foregoing.
When used in this Agreement, the term “Related Security” shall also include all
right, title and interest of Seller in, to and under the Sale Agreement and the
Performance Undertaking, and the proceeds of the foregoing.
“Required Amounts” means, on any date of determination, collectively, the sum of
(a) any Investment Excess that then exists, plus (b) all accrued and unpaid
Yield and Fees, the Indemnified Amounts, the Servicer Indemnified Amounts, any
Investment Excess and any and all other amounts (other than Aggregate Capital)
payable to the Administrative Agent or the Purchasers under the Transaction
Documents.
“Required Co-Agents” means (a) at any time there are two or fewer Purchaser
Groups, all Co-Agents, and (b) at all other time, Co-Agents whose Purchaser
Groups have Commitments in excess of 66-2/3% of the Aggregate Commitment.
“Required Reserve” means, on any day during a month, the product of (a) the
greater of (i) the sum of the Required Reserve Factor Floor, the Yield Reserve,
the Servicing Reserve and, if applicable, the Springing Reserve, and (ii) the
sum of the Loss Reserve, the Yield Reserve, the Dilution Reserve, the Servicing
Reserve and, if applicable, the Springing Reserve, times (b) the Net Pool
Balance as of the Cut-Off Date immediately preceding such month.

80



--------------------------------------------------------------------------------




“Required Reserve Factor Floor” means, for any month, the greater of (i) 18% and
(ii) the sum (expressed as a percentage) of (a) 4 times the Concentration Limit
for Non-Rated Obligors plus (b) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interest of any class of Seller now or
hereafter outstanding, except a dividend payable solely in membership interests
of Seller of that class or any junior class, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans, (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any membership interest of Seller now or
hereafter outstanding, and (v) any payment of management fees by Seller (except
for reasonable management fees to an Originator or its Affiliates in
reimbursement of actual management services performed).
“Review” shall have the meaning specified in Section 5.1(d) of this Agreement.
“Revolving Period” means the period from and after the date of the initial
Purchase under this Agreement to but excluding the Facility Termination Date.
“Sale Agreement” means that certain Receivables Sale and Contribution Agreement,
dated as of October 11, 2013, by and between the Originators, as sellers, and
Superior Commerce LLC, as buyer, as the same may be amended, restated or
otherwise modified from time to time.
“Sales Center” means a wholesale distribution facility of any of the
Originators.
“S&P” means Standard & Poor’s, a Standard & Poor’s Business Services LLC
business.
“SEC” means the Securities and Exchange Commission.
“Security Interest” has the meaning provided in Section 1-201(37) (or any
successor section) of the UCC.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” means (a) Seller, (b) at any time while SCP Distributors LLC or
one of its Subsidiaries is acting as Servicer, Servicer, and (c) at any time
while Pool Corporation or one of its Subsidiaries is acting as Performance
Guarantor, Performance Guarantor.

81



--------------------------------------------------------------------------------




“Senior Credit Agreement” means that certain Credit Agreement, dated as of
October 19, 2011, by and among Pool Corporation, SCP Distributors Canada Inc.,
SCP Pool B.V., the lenders from time to time party thereto, Wells Fargo Bank,
National Association, as administrative agent, and the other parties thereto, as
amended, restated, supplemented or otherwise modified from time to time.
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VI to service, administer and collect
Receivables.
“Servicing Fee” has the meaning set forth in Section 6.7.
“Servicing Reserve” means, the product (expressed as a percentage) of (a) 1%,
times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.
“Settlement Date” means either a Monthly Payment Date or a Capital Settlement
Date.
“Settlement Report” means a Monthly Report or an Weekly Report.
“Springing Reserve” means such percentage as any of the Agents may reasonably
require to reserve against priming liens on the Receivables arising from
purchase money Indebtedness permitted under the Senior Credit Agreement.
“Subordinated Loan” means each loan or Purchase evidenced by a Subordinated
Note.
“Subordinated Note” means each “Note” under and as defined in the Sale
Agreement.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Termination Date” has the meaning specified in the Sale Agreement.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Sale Agreement, each Account Control Agreement, the Fee Letters,
each Subordinated Note issued pursuant to the Sale Agreement, and all other
instruments, documents and agreements required to be executed and delivered
pursuant hereto.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unused Fee” has the meaning set forth in the Purchasers’ Fee Letter.

82



--------------------------------------------------------------------------------




“Usage Fee” has the meaning set forth in the Purchasers’ Fee Letter.
“Victory” has the meaning specified in the preamble to this Agreement.
“Victory Group” means, collectively, Victory and BTMU.
“Victory Group Co-Agent” has the meaning specified in the preamble to this
Agreement.
“Voting Securities” means, with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
“Weekly Report” means a report in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
and the Purchasers pursuant to Section 6.6.
“Weekly Reporting Date” means Wednesday of each week during the Weekly Reporting
Period (or if any such Wednesday is not a Business Day, the next succeeding
Business Day).
“Weekly Reporting Period” means (a) June 1-August 31 of each year after the date
hereof and (b) any other period selected by the Seller Parties.
“Wells” has the meaning set forth in the preamble to this Agreement.
“Wells Group” means Wells.
“Wells Group Co-Agent” has the meaning set forth in the preamble to this
Agreement.
“Yield” means for each day for each Purchaser, an amount equal to the product of
the applicable Yield Rate multiplied by the Capital of such Purchaser,
annualized on a 360-day basis.
“Yield Rate” means (a) for Wells on any day, a rate per annum equal to the LMIR
(or, solely in the instances set forth in Section 1.8, the Alternate Base Rate),
and (b) for BTMU for any Interest Period and any amount of its Capital allocated
to such Interest Period, a rate per annum equal to the Adjusted BTMU LIBO Rate
(or, solely in the instances set forth in Section 1.8, the Alternate Base Rate)
.
“Yield Reserve” means for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date (without reference to clause (a)(iii) of the definition
of “Alternate Base Rate”) times (iii) a fraction, the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.



83

